              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 1 of 116




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 DUANE PEIFFER, individually and on
 behalf of all others similarly situated,

                      Plaintiff,

 v.

 BAYER CROPSCIENCE LP, BAYER       Case No. _____________________
 CROPSCIENCE, INC., CORTEVA,
 INC., PIONEER HI-BRED             CLASS ACTION COMPLAINT
 INTERNATIONAL, INC., CARGILL
 INCORPORATED, BASF                JURY TRIAL DEMAND
 CORPORATION, SYNGENTA
 CORPORATION, WINFIELD
 SOLUTIONS, LLC, UNIVAR
 SOLUTIONS, INC., FEDERATED CO-
 OPERATIVES LTD., CHS INC.,
 NUTRIEN AG SOLUTIONS INC.,
 GROWMARK INC., GROWMARK FS,
 LLC, SIMPLOT AB RETAIL SUB, INC.,
 AND TENKOZ, INC.,

                      Defendants.

                                        INTRODUCTION

       1.     Plaintiff Duane Peiffer, on behalf of himself individually and on behalf of all

others similarly situated (the “Class” as defined below), upon personal knowledge as to the

facts pertaining to himself and upon information and belief as to all other matters, and

based on the investigation of counsel, bring this class action complaint to recover injunctive

relief, treble damages, and other relief as appropriate, based on Defendants’ Bayer

CropScience, LP, Bayer CropScience, Inc., Corteva, Inc., Pioneer Hi-Bred International,

Inc. Cargill Incorporated, BASF Corporation, Syngenta Corporation, Winfield Solutions,


                                              1
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 2 of 116




LLC, Univar Solutions, Inc., Federated Co-Operatives Ltd., CHS Inc., Nutrien Ag

Solutions Inc., Growmark Inc., Growmark FS, LLC, Simplot AB Retail Sub, Inc., and

Tenkoz, Inc. (collectively, “Defendants”) violation of federal and state antitrust laws,

unfair competition laws, consumer protection laws, and unjust enrichment laws of the

several States.

       2.     Plaintiff seeks to represent a class consisting of persons and entities who

purchased Crop Inputs, for their own use and not for resale, in the United States from at

least as early as January 1, 2014 through the present (the “Class Period”) from the

Defendants, or through Defendants’ authorized retailers.

                                NATURE OF ACTION

       3.     This action arises from an unlawful agreement between Defendants—

manufacturers, wholesalers, and retailers of Crop Inputs—to artificially increase and fix

the prices of seeds and crop protection chemicals such as fungicides, herbicides, and

insecticides (“Crop Inputs”) used by farmers.

       4.     Defendants Bayer CropScience, Inc., Corteva, Inc., Pioneer Hi-Bred

International, Inc., Syngenta Corporation, and BASF Corporation (the “Manufacturer

Defendants”), together with Defendants Cargill Incorporated, Winfield Solutions, LLC,

Univar Solutions, Inc. (the “Wholesaler Defendants”), and Defendants CHS Inc., Nutrien

Ag Solutions Inc., Growmark Inc., Simplot AB Retail Sub, Inc., Tenkoz Inc., and

Federated Co-Operatives Ltd. (the “Retailer Defendants”), have established a secretive

distribution process that keeps Crop Inputs prices inflated at supracompetitive levels and,

in furtherance of their conspiracy, denies farmers access to relevant market information,


                                            2
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 3 of 116




including transparent pricing terms that would allow comparison shopping and better-

informed purchasing decisions and information about seed relabeling practices that would

enable farmers to know if they are buying newly developed seeds or identical seeds

repackaged under a new brand name and sold for a higher price.

       5.     The cost of Crop Inputs is increasing at a significantly faster rate than profits

from farmers’ crop yields. The skyrocketing Crop Inputs prices are causing farmers to take

on operating debt and often forcing them into bankruptcy, creating a crisis in the agriculture

community for American farmers who are critical to the nation’s food supply. Neither the

cost increases nor the price disparities are attributable to any independent legitimate cause,

such as weather or other factors.

       6.     Beginning at least as early as 2014, new online Crop Inputs sales platforms

launched and offered pricing comparison tools to allow farmers to view what other farmers

were paying for the same Crop Inputs, increasing price transparency. These online sales

platforms, including Farmers Business Network (“FBN”) and AgVend Inc., became

successful with farmers.

       7.     Viewing this success, Defendants conspired to boycott these online Crop

Inputs sales platforms because of the threat they posed to Defendants’ market position,

power and price control. For example, the Manufacturer Defendants and Wholesaler

Defendants agreed not to sell Crop Inputs to FBN and enforced strict discipline on Retailer

Defendants who failed to comply with the boycott. Defendants Syngenta, Bayer, BASF,

and Corteva used audits and inspections of their authorized retailers to ensure that online




                                              3
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 4 of 116




Crop Inputs sales platforms were unable to obtain Crop Inputs from their authorized

retailers.

       8.     Defendants’ boycott succeeded. As a result of Defendants’ anticompetitive

conduct, online Crop Inputs sales platforms, such as FBN and AgVend, were unable to

purchase Defendants’ Crop Inputs to resell them on their platforms. Because Defendants

are the dominant manufactures and sellers of Crop Inputs, this was a devastating blow to

these sales platforms and directly harmed farmers by eliminating a lower cost option for

purchasing these Crop Inputs.

       9.     As a direct and proximate result of Defendants’ anticompetitive conduct,

Defendants’ have maintained supracompetitive prices for Crop Inputs by denying farmers

access to accurate pricing information and have injured farmers by forcing farmers to

accept opaque price increases that drastically outweigh any increase in crop yields or

market prices.

       10.    Defendants’ anticompetitive conduct is the subject of an ongoing

investigation by the Canadian Competition Bureau (“CCB”) and the United States Federal

Trade Commission (“FTC”).

       11.    A Canadian federal court has found that there is sufficient evidence to require

Defendants to also produce records concerning their coordinated anticompetitive conduct

in the United States.

       12.    The FTC is likewise investigating anticompetitive conduct in the Crop Inputs

market. At least one defendant, Corteva, has received a subpoena from the FTC directing




                                             4
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 5 of 116




it to submit documents related to Crop Inputs “in order to determine whether Corteva

engaged in unfair methods of competition through anticompetitive conduct.”

                              JURISDICTION AND VENUE

       13.    The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1332(d)

and 1367 because this is a class action in which the amount in controversy exceeds

$5,000,000 and in which some members of the proposed Class are citizens of a state

different from some Defendants, and because Plaintiffs’ state law claims form part of the

same case or controversy as their federal claims under Article III of the United States

Constitution. The Court has further jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1337, and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26.

Plaintiffs seek actual and/or compensatory damages, double and treble damages as

permitted, pre- and post-judgment interest, costs, and attorneys’ fees for the injury caused

by Defendants’ conduct. Plaintiffs also seek injunctive relief against Defendants for

violating Section 1 of the Sherman Act (15 U.S.C. § 1).

       14.    Venue is appropriate in this district because Defendants reside or transact

business within this district, and they transact their affairs and carry out interstate trade and

commerce, in substantial part, in this district and/or have an agent and/or can be found in

this district. Venue is also appropriate within this district under Sections 4, 12, and 16 of

the Clayton Act, 15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c) and (d).

       15.    This Court has personal jurisdiction over each Defendant because each

Defendant: (a) transacted business throughout the United States, including in this District;

(b) manufactured, shipped, sold, and/or delivered substantial quantities of Crop Inputs


                                               5
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 6 of 116




throughout the United States, including this District; (c) had substantial contacts with the

United States, including this District; and/or engaged (d) in an antitrust conspiracy that was

directed at and had a direct, foreseeable, and intended effect of causing injury to the

business or property of persons residing in, located in, or doing business throughout the

United States, including this District.

       16.    Defendants’ and their co-conspirators’ conduct, as described herein, was

within the flow of, was intended to, and did have direct, substantial, and reasonably

foreseeable effects on the foreign and interstate commerce of the United States.

                               TRADE AND COMMERCE

       17.    The relevant market for this lawsuit is the market for Crop Inputs in the

United States, including the manufacturing market for Crop Inputs, the wholesale market

for Crop Inputs, and the retail sales market for Crop Inputs.

       18.    During the Class Period, each Defendant sold Crop Inputs in the United

States in a continuous and uninterrupted flow of interstate commerce and foreign

commerce, including through and into this judicial District.

       19.    During the Class Period, Defendants collectively controlled a majority of the

market for Crop Inputs in the United States.

       20.    Defendants’ business activities substantially affected interstate trade and

commerce in the United States and caused injury in the United States.




                                               6
                CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 7 of 116




                                         PARTIES

Plaintiff

          21.   Plaintiff Duane Peiffer was a resident at all relevant times of Iowa. During

the Class Period and while residing in Iowa, Plaintiff Peiffer purchased one or more Crop

Inputs, for his own use and not for resale, that was manufactured or sold by one or more

Defendants. Plaintiff Peiffer suffered injury as a result of Defendants’ conduct alleged

herein.

Manufacturer Defendants

          22.   Bayer AG is a multinational pharmaceutical, chemical, and agriculture

company. It organizes itself into four divisions, each with its own management and

corporate organization. Legal entities within each division work together, follow a common

strategy, and report up to the same level of management.

          23.   Defendant Bayer CropScience Inc. is a wholly-owned subsidiary of Bayer

AG headquartered in St. Louis, Missouri and incorporated in New York that develops,

manufactures, and sells Crop Inputs in the United States.

          24.   Defendant Bayer CropScience LP is a wholly-owned subsidiary of Bayer AG

headquartered in Research Triangle Park, North Carolina, and is a crop science company

that sells Crop Inputs in the United States.

          25.   Bayer CropScience Inc. and Bayer CropScience LP both operate as part of

the Bayer Group’s Crop Science division.




                                               7
                CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 8 of 116




          26.   Defendant Corteva Inc. is a domestic corporation headquartered in

Wilmington, Delaware, that develops, manufactures, and sells Crop Inputs in the United

States.

          27.   Defendant Pioneer Hi-Bred International, Inc., is an Iowa corporation

headquartered in Johnston, Iowa, that develops, manufactures, and sells Crop Inputs in the

United States. Pioneer is a wholly-owned subsidiary of Corteva. Corteva Incorporated is a

Delaware corporation headquartered in Wilmington, Delaware, that develops,

manufactures, and sells Crop Inputs in the United States.

          28.   Defendant BASF Corporation is headquartered in Florham Park, New Jersey,

and is the principal U.S.-based operating entity and largest subsidiary of BASF SE, a

multinational pharmaceutical,      seed, and chemical company. BASF             develops,

manufactures, and sells Crop Inputs in the United States.

          29.   Defendant Syngenta Corporation is the main U.S.-based operating subsidiary

of Syngenta AG, and is headquartered in Wilmington, Delaware. Syngenta develops,

manufactures, and sells Crop Inputs in the United States.

Wholesaler Defendants

          30.   Defendant Cargill, Inc. is a domestic corporation headquartered in

Minnetonka, Minnesota. Cargill owns and operates a wholesaler AgResource Division,

which distributes Crop Inputs to Cargill’s retail network and to retailers. Cargill’s

AgResource Division maintains contracts with each of Bayer, Corteva, BASF, and

Syngenta entitling it to purchase and distribute branded Crop Inputs and entitling it to

special rebates.


                                             8
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 9 of 116




       31.     Defendant Winfield Solutions, LLC (“Winfield United”) is a domestic

corporation headquartered in Arden Hills, Minnesota and incorporated in Delaware.

Winfield United is a Crop Input wholesaler. It maintains contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute branded Crop Inputs

and entitling it to special rebates. Winfield United is also a major Crop Input retailer that

operates as a cooperative owned by its members, which are 650 Crop Input retail businesses

operating 2,800 retail locations throughout the United States and parts of Canada.

       32.     Defendant Univar Solutions, Inc. is a Crop Input wholesaler. Univar

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to

purchase and distribute branded Crop Inputs and entitling it to special rebates. Univar

Solutions, Inc. is a domestic corporation headquartered in Illinois and incorporated in

Delaware.

Retailer Defendants

       33.     Defendant CHS Inc. is one of the largest crop input wholesalers in the United

States. Like many large wholesalers, it also operates retail networks bearing the CHS brand

around the country that sell Crop Inputs from brick-and-mortar stores. CHS Inc. is

incorporated and headquartered in the state of Minnesota.

       34.     CHS and the retail networks it operates maintain contracts with each of

Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs

and entitling it to special rebates.

       35.     Defendant Nutrien Ag Solutions, Inc. is both a Crop Input wholesaler and

the largest Crop Input retailer in the United States. It sells Crop Inputs to farmers


                                             9
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 10 of 116




throughout the country and maintains contracts with each of Bayer, Corteva, BASF, and

Syngenta authorizing it to purchase and distribute Crop Inputs and entitling it to special

rebates. Nutrien Ag Solutions, Inc. is incorporated in Delaware and has its principal place

of business in Colorado.

       36.    Defendant GROWMARK, Inc. d/b/a Farm Supply or FS, is a large Crop

Input retailer headquartered in Illinois, with brick-and-mortar locations throughout the

Midwestern United States. Growmark is incorporated in Delaware. Growmark maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs and entitling it to special rebates.

       37.    Defendant Tenkoz Inc. is one of the largest Crop Input retailers in the United

States. Tenkoz purchases and sells 25% of all crop protection chemicals sold in the United

States annually through 550 retail locations and 70 wholesale locations around the country.

Tenkoz is incorporated and headquartered in Georgia. Tenkoz maintains contracts with

each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop

Inputs and entitling it to special rebates.

       38.    Defendant Simplot AB Retail Sub, Inc. f/k/a Pinnacle Agriculture

Distribution, Inc. is a large Crop Input wholesaler and retailer that operates 135 retail

locations across 27 states. Simplot is headquartered and incorporated in Mississippi.

Simplot maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing

it to purchase and distribute Crop Inputs and entitling it to special rebates.

       39.    Defendant Federated Co-operatives Ltd. is a large Crop Input retailer. It

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to


                                              10
                CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 11 of 116




purchase and distribute Crop Inputs and entitling it to special rebates. Federated is under

investigation by the Canadian Competition Bureau for engaging in coordinated

anticompetitive practices designed to exclude competition in the Crop Input market.

                                FACTUAL ALLEGATIONS

       40.      Farmers in the United States are being squeezed on both ends, currently

experiencing drastically increasing operating expenses while revenue and profits from their

crop yields remain stagnant. For example, between 1995 and 2011, the cost of growing

soybeans and corn tripled while yields for those same crops rose by only 18.9% and 29.7%

respectively.

       41.      This trend has continued in recent years. One study found that seed, fertilizer,

and pesticide costs were 32% of crop revenue between 1990 and 2006, 36% of revenue

between 2006 and 2015, but 48% of crop revenue in 2015.1

       42.      The rate of cost increases is not attributable to any legitimate cause, as

research and development expenditures have decreased over the past several years. Instead,

the increases are a result of unjustifiably inflated, supracompetitive prices because of

Defendants’ anticompetitive group boycott of online sales platforms such as FBN and

AgVend.




1
 Schnitkey, G. and S. Sellars, “Growth Rates of Fertilizer, Pesticide, and Seed Costs over
Time.” farmdoc daily (6):130, Department of Agricultural and Consumer Economics,
University      of       Illinois    at      Urbana-Champaign, July          12,     2016,
https://farmdocdaily.illinois.edu/2016/07/growth-rates-of-fertilizer-pesticide-seed-
costs.html.

                                               11
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 12 of 116




       43.    Defendants have structured the market for Crop Inputs to be secretive and

opaque to obscure pricing data and product information that farmers need to make informed

purchasing decisions about Crop Inputs. Because farmers lack the objective information

and data needed to evaluate their purchases, farmers are forced to pay higher prices for

Crop Inputs than they would in a competitive market. On top of this, farmers are unable to

buy Crop Inputs without paying for the unnecessary overhead of brick-and-mortar retailers.

       44.    The Manufacturer Defendants, who develop and produce between 75% to

90% of the most popular name brand Crop Inputs, guard their product prices from

consumers. The Manufacturer Defendants allow their products to be sold only by

wholesalers, including the Wholesaler Defendants, retailers owned or operated by the

manufacturer, and licensed “authorized retailers” such as the Retailer Defendants. Absent

an agreement among the Manufacturer Defendants to boycott online sales platforms like

FBN, any single Manufacturer Defendant would have benefited by selling Crop Inputs to

FBN as an additional chain of distribution.

       45.    Through the contracts granting “authorized retailer” licenses, the

Manufacturer Defendants require strict confidentiality and prohibit disclosure of the

manufacturers’ prices or any incentives, rebates, or commissions offered by the

manufacturers to the authorized retailers. This lack of price transparency increases the

Manufacturer Defendants’ profits. As a result, Manufacturer Defendants have an incentive

to collude to prevent actions (such as the entry of online sales platforms like FBN and

AgVend) that threaten to result in greater price transparency.




                                              12
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 13 of 116




       46.    Taking advantage of farmers’ lack of access to objective performance data,

Manufacturer Defendants take seeds that have long been on the market already and

repackage those exact same seeds under a new brand name so that they can be sold at a

higher price. This practice causes farmers to overpay for seed that could have been

purchased for less from a different brand and/or to have less genetic diversity in seeds

across their farms than they anticipated.

       47.    At the retail level, pricing is similarly opaque and obscured. Wholesalers’

contracts with authorized retailers contain strict confidentiality provisions, prohibiting

retailers from disclosing the price paid to the wholesaler for Crop Inputs or the price at

which retailers sell those exact same Crop Inputs to other farmers. In addition, retailers

bundle the sale of Crop Inputs with related services, such as spraying or applying

chemicals, which further obscures the individual cost of any Crop Input or bundled service.

       48.    Starting in 2014, online Crop Inputs sales platforms sought to compete with

the opaque and inefficient wholesale and retail systems by offering modernization,

increased price transparency, and direct access to Crop Inputs.

       49.    Initially, online Crop Inputs sales platforms were successful. For example,

more than 12,000 farmers signed up for FBN’s service that provided objective performance

data on Crop Inputs, and 6,000 farmers signed up for FBN’s electronic sales platform.

       50.    Wholesaler and Retailer Defendants recognized the threat posed by these

online sales platforms to their market position, power and profit margins. A report

published by CoBank, a cooperative partly owned by Crop Inputs retailers and a major




                                            13
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 14 of 116




lender to grain cooperatives, explained that price transparency would enable farmers to

negotiate with Crop Inputs retailers and decrease their profit margins:

       Despite relatively low sales, e-commerce companies pose a threat to brick-
       and-mortar ag retailers in two ways. First, any new competitor will erode
       sales and margins to some degree and second, e-commerce sites increase
       transparency for product prices.

       These e-commerce sites provide farmers with several sources of product
       price information that are just clicks away. Farmers can then leverage that
       information in negotiations with local brick-and-mortar retailers. Traditional
       ag retailers that bundle products and services together under the product price
       are losing some customers to e-commerce sites that provide only the product.
       The e-commerce channel allows cost-sensitive farmers to eliminate service
       costs like custom application and product warranties.2

       51.    Defendant CHS, upon learning of FBN’s online buying platform launch in

2016, sent a letter to farmers discouraging them from using FBN by falsely claiming that

although FBN would be able to offer the same products at lower costs, “FBN just does it

with little overhead and without returning any profits to you the farmer, while lining the

pockets of investors and big data companies like Google.”

       52.    Despite claims that FBN is not in touch with the Farm Belt, eighty to ninety

percent of FBN’s employees are located in rural communities in South Dakota, Montana,

Alberta, and Australia. They have dozens of facilities around the country, including

distribution centers and warehouses, and hundreds of farmer dealers in communities. As

FBN co-founder Charles Baron explained to Chief Executive: “So when [competitors] say



2
         https://www.cobank.com/corporate/news/ag-retailers-look-to-retool-strategy-for-
success;            see          also            https://rss.globenewswire.com/news-
release/2019/02/20/1738614/0/en/Ag-Retailers-Look-to-Retool-Strategy-for-Success-in-
the-Era-of-E-Commerce.html.

                                             14
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 15 of 116




FBN isn’t local, that’s absurd. Besides, the most important ‘local business’ in the farm

system is the farmer’s farm; it’s the core economic engine. And that’s where we are.”3

       53.    FBN does not sell farmers’ data to other companies, and only shares data if

directed to by farmers.4

       54.    CropLife America is a trade association made up of major Crop Inputs

manufacturers, wholesalers, and retailers, and serves as an ideal vehicle for collusion. Only

Manufacturers and distributors of Crop Inputs are eligible for full membership in CropLife

America. CropLife America’s board of directors is chaired by an executive from one of the

Manufacturer Defendants, currently Paul Rea from BASF and previously Suzanne Wasson

from Corteva. The current board also includes an executive from Winfield’s parent

company, Land O’Lakes. For the 2016-19 term, CropLife America’s board of directors

included executives from Defendants Bayer, Growmark, Tenkoz, and Simplot. The board

is exclusively comprised of representatives from large Crop Inputs manufacturers,

distributors, and retailers, making it an ideal vehicle for collusion. There is not a single

representative for farmers or farmer groups on CropLife America’s board of directors,

despite CropLife America’s expressed mission to “help ensure growers and consumers

have the technologies they need to protect crops, communities, and ecosystems from the

threat of pests, weeds, and diseases in an environmentally sustainable way.” Defendants




3
  Dale Buss, “Farmers Business Network Plows New Ground,” Chief Executive (Dec. 23,
2020), https://chiefexecutive.net/farmers-business-network-plows-new-ground/.
4
  FBN Terms of Service, https://www.fbn.com/page/show/tos.

                                             15
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 16 of 116




used CropLife America as an instrument to promote their antagonism to and boycott of

these online sales platforms, such as FBN.

       55.    CropLife America publishes the trade publication CropLife Magazine, which

repeated the concerns expressed by CoBank about the threat posed by online Crop Inputs

sales platforms to Crop Inputs retailers’ business. In February 2016, CropLife stated it was

“concerned that the retailer could be disintermediated—i.e., that electronic platforms

would ‘cut out the middle man’—allowing growers to find product conveniently and at a

lower market price,” and decried the “devil known as ‘price transparency,’” stating that

“[g]rowers were not really as interested in buying and selling and storing product as they

were in printing price lists off the Internet and waving them in their retailer’s faces. Already

low margins were about to race to the bottom.”

       56.    CropLife’s PACE Advisory Council—a committee composed of the “heads

of major ag retailers, market suppliers, equipment makers, and other agricultural

analysts”—clearly identified the threat posed by online sales platforms to retailers and

wholesalers at its 2017 annual meeting. CropLife’s coverage of the event reported that

“three letters . . . continually cropped up no matter what the topic of conversation happened

to be – FBN (Farmers Business Network). To say that all things related to FBN and its

business practices dominated much of the day-long event would be a gross understatement.

Several members of the PACE Council described how FBN had negatively affected their

business during 2017 by cutting into their already slim margins on various products.”

       57.    When the consolidation and anti-competitive effects of the Crop Inputs

market have been called into question, Defendants have regularly coordinated through


                                              16
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 17 of 116




CropLife America to fight threats to their market power. For example, when Senator

Elizabeth Warren targeted Defendants Bayer, Corteva, and Syngenta for recent mergers

consolidating the Crop Inputs industry and squeezing out small family farms, CropLife

America spoke out on behalf of Defendants to justify the consolidation. Similarly, when

the Ninth Circuit concluded that EPA’s registrations of Manufacturer Defendants’ dicamba

pesticide products did not adequately consider the products’ anti-competitive effects,

CropLife America wrote on behalf of its member companies, including Defendants, in

support of the EPA decision.

       58.    The Agricultural Retailers Association (“ARA”) is a non-profit trade

association that represents the interests of agricultural retailers and distributors across the

United States. Its mission is to “support its members in their quest to maintain a profitable

business environment…” The ARA’s board of directors is currently chaired by Rod Wells

of Growmark and includes board members from Defendants Nutrien, CHS, Winfield,

Corteva, Growmark, Bayer, BASF, and Syngenta, inter alia.

       59.    ARA hosts an annual “Conference & Expo” where more than 650 ag retailers

attend, representing 85% of the industry.           These conferences provide abundant

opportunities for Defendants to coordinate and collude to eliminate price transparency and

preclude innovative e-commerce solutions from disrupting the traditional agricultural

supply chain. Indeed, a “Roman Coliseum-esque clash” between FBN and an ag retail

consultant (Steve Watts of Farrell Growth Group (“FGG”)) was the “main event” at the

2017 annual conference, where Mr. Watts announced his belief that it was time for the

Crop Inputs retailers to take steps to affirmatively combat the intrusion of e-commerce


                                              17
               CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 18 of 116




entities. The ensuing topics of conversation amongst ARA members once FBN left the

conference provided ample opportunity to build upon Mr. Watts’ explicit calls to action.

       60.      FGG provides other opportunities for coordination and collusion amongst

crop input retailers and wholesalers. Specifically, FGG provides benchmarking

information for ag retail companies to “analyze industry trends along with retail

performance side by side with industry averages… at an individual company level”5 – not

unlike benchmarking in the meat industry that launched federal criminal charges and a

litany of securities and antitrust lawsuits. FGG recently announced its expansion of this

aspect of its business in a partnership with Winfield United Canada. Id

       61.      FGG’s benchmarking service is designed to “provide private one on one

interpretation and apples vs. apples analysis of each participant’s reports in meetings at

participant’s offices...”6 FGG’s benchmarking program manager Kelly Farrell claims a

“well-run benchmarking program” must consider the following:

             a. Financial statements must be restated to a comparable format. If the company
                performing the benchmarking simply compiles the financial statements of
                the group and does not make adjustments to ensure each company’s financial
                statements are stated on a comparable basis, the final product will be of


5
  See WinField United, Farrell Growth Group Expands Benchmarking Services into
Canada        with      Winfield     United      Canada     (Mar.     27,     2021),
https://www.croplife.com/management/farrell-growth-group-expands-benchmarking-
services-into-canada-with-winfield-united-canada/;
https://www.farrellgrowth.com/farrell-growth-group-expands-benchmarking-services-
with-winfield-united-canada (same); see also, Kelly Farrell, Good Fortune Is Often
Disguised as Good Execution, THE SCOOP (Apr. 14, 2021) (“Farrell Growth Group’s MIX
program compares financial statements of top ag retailers and measures overall
performance as pretax income as a percentage of sales.”).
6
    See https://www.farrellgrowth.com/management-information-excellence-mix/ (last
visited Apr. 20, 2021).

                                              18
                 CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 19 of 116




                 limited value. This approach requires more time and expense but is truly
                 essential if you are looking for meaningful comparisons.
            b.   Be selective. You need to be confident in the abilities of the company doing
                 the benchmarking. In addition to knowledge of accounting principles and the
                 benchmarking process, it is also ideal the firm understands your industry.
            c.   Confidentiality is essential! You must have confidence your financial
                 statements are being handled with care. Consider having the benchmarking
                 done by a neutral source rather than someone with a vested interest in your
                 business.
            d.   Know the companies in your comparison group. There is certainly value in
                 seeing where you stand within a group of all your peers. But if you are
                 looking to be the best, then you will want to compare yourself to the best.
            e.   Consider a benchmarking service that includes a peer-to-peer meeting.
                 Discussing with peers how they achieve results and implement intelligence
                 into the business can help you accomplish the next level of performance.7

      62.        FGG studies shared data through its benchmarking service marketed as

“MIX,” which stands for “Management Information Excellence.” Having established a

partnership with FGG, wholesale crop input seller Winfield United Canada delivers MIX

benchmarking insights to retailers through Winfield’s “The Academy” platform. Winfield

United Canada, along with Defendant, Winfield Solutions, is owned by Land O’Lakes, Inc.

      63.        As noted by Peter Carstensen, a law professor and former Justice Department

antitrust lawyer in an interview for Bloomberg, detailed benchmarking analyses can “run

afoul of antitrust law… when they offer projections or provide data so detailed that no

competitor would reasonably share it with another. Getting detailed information is a

particularly useful form of collusion… because it allows co-conspirators to make sure



7
 Kelly Farrell, Creating a Continual Improvement Strategy for Your Company, THE SCOOP
(Jan. 19, 2021), https://www.thedailyscoop.com/news/retail-business/create-continual-
improvement-strategy;
http://digitaledition.qwinc.com/publication/?i=691594&article_id=3868026&view=articl
eBrowser&ver=html5 (same, entitled “Apples to Apples”) (emphasis added).

                                              19
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 20 of 116




they’re all following through on the agreement. ‘This is one of the ways you do it. You

make sure that your co-conspirators have the kind of information that gives them

confidence—so they can trust you, that you’re not cheating on them,’ he says. ‘That is what

creates stability for a cartel.’”8

       64.     Thus, benchmarking services including, but not limited to, those offered by

FGG to ag retailers, supply market participants with private competitor data necessary to

coordinate and manipulate pricing and stabilize their anticompetitive scheme.

       65.     Over the last decade, CropLife America has reported that it has improved

cooperation and camaraderie with the Agricultural Retailers Association.

       66.     The Retailer Defendants and the Wholesaler Defendants knew that retaining

their market positions, power and profit margins depended on excluding online sales

platforms from the market, so they conspired to eliminate the platforms’ product supply.

To do so, the Retailer and Wholesaler Defendants induced the Manufacturer Defendants—

who rely on the Wholesaler and Retailer Defendants to recommend and sell their products

to farmers—to cut off FBN’s supply of Crop Inputs. Because the Manufacturer Defendants

compete with each other in Crop Inputs product offerings, the Retailer and Wholesaler

Defendants have the ability to transfer non-trivial amounts of sales from one manufacturer

to another.




8
  Christopher Leonard, Is the Chicken Industry Rigged?, BLOOMBERG BUSINESSWEEK
(Feb. 15, 2017), https://www.bloomberg.com/news/features/2017-02-15/is-the-chicken-
industry-rigged.

                                            20
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 21 of 116




       67.    In 2016, Defendant Bayer formed an internal task force to study the long-

term competitive impact of FBN’s online platform.

       68.    The Manufacturer Defendants agreed with the Wholesaler and Retailer

Defendants to cut off FBN’s supply, and Defendants initiated a joint boycott of online sales

platforms, including FBN. When FBN attempted to purchase Crop Inputs from the

Manufacturer and Wholesaler Defendants, they all refused and offered only pretextual

excuses for their refusal.

       69.    For example, when Syngenta’s Head of Crop Protection Sales in the United

States, Michael Boden, found out that a small number of branded Crop Inputs had been

sold on online platforms in violation of Defendants’ boycott, he falsely claimed that online

platforms would deliver counterfeit products and that, “[w]hen online entities acquire

products from sources other than authorized dealers or contracted distributors, you’d better

question and be concerned about the quality.”

       70.    Retailers who failed to comply with the group boycott were penalized by the

Defendants. For example, in 2018 Syngenta initiated an audit of its authorized retailers

after learning that some retailers had sold Crop Inputs product to FBN despite the boycott

to identify and punish the retailers who made those sales to FBN.

       71.    Manufacturer Defendants Bayer, BASF, and Corteva utilize mandatory

language in their form contracts with authorized retailers that permit audits of authorized

retailers’ books and records and on-site inspections at any time. Defendants Bayer, BASF,

and Corteva used these contractual provisions to ensure that online sales platforms could

not purchase branded Crop Inputs from an authorized retailer.


                                            21
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 22 of 116




       72.    The impact of Defendants’ boycott extended past branded products to

generic products (i.e., Crop Inputs sold by non-Defendant manufacturers after the

Manufacturer Defendants’ patents expire). In a 2018 Forbes article, the CEO of a generic

chemical products company stated it was wary of supplying FBN because it could anger

existing sales channels, and that “[i]n an ideal world, if I could flip the switch and sell to

these guys, I would do it in a heartbeat.”9

       73.    In 2018, FBN purchased Yorkton Distributors (“Yorkton”), a Canada-based

retailer with longstanding supply agreements with Defendants Bayer, Syngenta, BASF,

Corteva, and Winfield. Those agreements would have provided FBN with inventory of

Crop Inputs to sell to farmers. Indeed, FBN had inquired with manufacturers prior to

purchasing Yorkton about these agreements and “no one indicated they’d be

disfavorable.”10

       74.    However, the Wholesaler and Retailer Defendants threatened to retaliate

against the Manufacturer Defendants if they honored the agreements. As a result, the

Manufacturer Defendants agreed to boycott Yorkton and abruptly canceled their

longstanding supply contracts within a few months of FBN’s March 2018 acquisition of

Yorkton.




9
   https://www.forbes.com/sites/amyfeldman/2018/06/19/farming-ag-agriculture-farmers-
business-network/?sh=246579466312.
10
   Jacob Bunge, “Tech Startup, Trying to Be Amazon for Farms, Runs into Ag Giants,”
The Wall Street Journal (Aug. 30, 2020), https://www.wsj.com/articles/tech-startup-
trying-to-be-amazon-for-farms-runs-into-ag-giants-11598811850.

                                              22
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 23 of 116




       75.    After FBN’s purchase, the Wholesaler and Retailer Defendants put pressure

on the Manufacturer Defendants to stop supplying Crop Inputs to Yorkton. On March 31,

2018, four days after FBN announced its purchase of Yorkton, Federated warned the new

competitor would upend their business models, writing, “[h]ow our key manufacturing

partners decide to engage with this business will be closely observed by us and likely all

of our traditional retailing peers across Western Canada.” Other market participants have

confirmed that this email was also circulated outside of Federated to one or more other

industry participants.

       76.    After FBN purchased Yorkton, in an email dated April 6, 2018, sent to

retailers, Defendant Univar stated that it had informed FBN that Univar would cease to

conduct business with FBN after July 31, 2018, and stated: “FBN is a data company that

wants to collect and aggregate data to eventually sell for a profit to companies that will use

the data to make farmers grow us food for nothing. . . . If anyone thinks socialism is going

to feed the world just call Russia first and see how that worked out.” The Univar email also

criticized FBN’s model of transparency, stating that “[m]argin compression is not the way

to a brighter future and that is all FBN is currently offering.” Univar also sent an email

notifying its manufacturer suppliers of its decision not to do business with FBN and

provided false and misleading talking points to justify its decision on April 6, 2018.

       77.    Faced with threats of retaliation from wholesalers and retailers, the

Manufacturer Defendants agreed to boycott Yorkton and abruptly canceled their

longstanding supply contracts within only a few months of its March 2018 acquisition by




                                             23
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 24 of 116




FBN, causing Yorkton to lose two-thirds of its branded products.11 Bayer (on June 15,

2018), Corteva (on August 27, 2018), and Cargill (on August 3, 2018) informed FBN they

would no longer sell Crop Inputs, including seeds and pesticides, or sell only limited

quantities to Yorkton. Winfield also advised that it would not supply FBN with Crop Inputs

on May 8, 2018.

       78.    FBN co-founder Charles Baron stated that the response by the Canadian

industry after its purchase of Yorkton was similar to the United States’ industry response

when FBN first launched in 2014, and that “[t]hese actions caused serious harm and really

blocked FBN from being able to provide and fulfill a lot of the basic services we provide

growers.”

       79.    The Defendants’ boycott of FBN was successful and forced FBN to begin

developing its own products that it can sell to farmers through its online marketplace.

       80.    Defendants’ boycott also applied to AgVend, and AgVend ultimately shut

down its online platform and now establishes web-based storefronts for traditional brick-

and-mortar retailers.

       81.    The original online marketplace for agricultural chemicals, FarmTrade

(formerly known as XSAg.com), was decried by CropLife as a “nasty body blow” and a

“draconian” mechanism of cutting out retailers altogether. CropLife characterized

FarmTrade as “[a] new Website… [which] offered a virtual playing field for the buying



11
   Jacob Bunge, “Tech Startup, Trying to Be Amazon for Farms, Runs into Ag Giants,”
The Wall Street Journal (Aug. 30, 2020), https://www.wsj.com/articles/tech-startup-
trying-to-be-amazon-for-farms-runs-into-ag-giants-11598811850.

                                            24
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 25 of 116




and selling of crop protection products online. Anyone in agriculture could list a product

and price offer online and sell to any other entity. We, along with many of you, were

concerned that the retailer could be disintermediated – a fancier and less draconian way of

saying ‘cut out the middle man’ – allowing growers to find product conveniently and at a

lower market price.”12 FarmTrade’s online platform was swiftly combated by crop

protection product manufacturers and others in the distribution channel, who “corrected”

the “devil” of price transparency, ending the “unnerving and unhappy time.” Id. While

FarmTrade continues to operate, like FBN, it is limited to selling mostly chemicals

unencumbered by the restrictions imposed on brand-name chemicals and its business has

largely “fall[en] by the wayside.”13

       82.    As a result of the Defendants’ coordinated boycott, farmers are and have been

deprived of the opportunity to purchase Crop Inputs at transparent, competitive prices from

online platforms. Instead, farmers are forced to continue paying artificially inflated prices

for Crop Inputs purchased from local retailers subject to Defendants’ confidentiality

requirements and seed relabeling practices.

       83.    The Canadian Competition Bureau (“CCB”) is formally investigating

Defendants for collusion under Section 10 of the Competition Act Canada (R.S.C., 1985,

c. C-34). The CCB inquiry is focused on the conduct of Federated Co-operatives Limited,


12
   Paul Schrimpf, Crop Input Selling: Return of the Price List, CROPLIFE (Feb. 2, 2016),
https://www.croplife.com/editorial/paul-schrimpf/crop-input-selling-return-of-the-price-
list/.
13
   Matthew J. Grassi, What Does FBN’s Latest Attempt at Disintermediation Really Mean
for Ag Retailers?, CROPLIFE (Feb. 6, 2017), https://www.croplife.com/iron/what-does-
fbns-latest-attempt-at-disintermediation-really-mean-for-ag-retailers/.

                                              25
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 26 of 116




Cargill Limited, Winfield United Canada ULC, Univar Canada Ltd., BASF Canada Inc.,

Corteva Inc. and/or its affiliates, and Bayer CropScience Inc. and its wholly-owned

subsidiary Monsanto Canada ULC in the seed and crop protection markets, and whether

those entities engaged in practices reviewable under Part VIII of the Competition Act

Canada.

       84.    On February 11, 2020, a Canadian federal court granted in full ex parte

applications made by Canada’s Commissioner of Competition for the production of records

against Cargill Limited, Winfield United Canada ULC, Univar Canada Limited, BASF

Canada Inc., Bayer CropScience Inc. and its wholly-owned subsidiaries Monsanto Canada

ULC and Production Agriscience Canada Company, Pioneer Hi-Bred Canada Company

and Dow Agrisciences Canada Inc. relating to those practices. Over Defendants’ objection,

the Canadian federal court found sufficient evidence to require Defendants to produce

records concerning their coordinated anticompetitive conduct in the United States as well.

       85.    The United States Department of Justice is monitoring the Competition

Bureau’s investigation and is deciding whether to launch its own investigation into

Defendants’ concerted refusal to supply electronic platforms with Crop Inputs. The

Competition Bureau noted that the Department of Justice’s civil investigation into BASF

Corporation had uncovered records of its views of the potential competitive significance

of Farmers Business Network in the United States. It also noted that merger review

documents of Bayer CropScience LP indicate a substantive consideration of FBN in the

United States and its potential competitive significance.




                                            26
                  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 27 of 116




          86.      The FTC is also investigating potential anticompetitive conduct in the Crop

Inputs market. At least one defendant, Corteva has received a subpoena from the FTC. On

May 26, 2020, the FTC issued a subpoena to Defendant Corteva, directing it to submit

documents pertaining to potential anticompetitive conduct with respect to Crop Inputs.

Corteva confirmed in a 10-Q filing that the FTC’s subpoena required it “to submit

documents pertaining to its crop protection products generally, as well as business plans,

rebate programs, offers, pricing and marketing materials specifically related to its

acetochlor, oxamyl and rimsulfuron and other related products in order to determine

whether Corteva engaged in unfair methods of competition through anticompetitive

conduct.”

                                        ANTITRUST INJURY

          87.      Defendants’ anticompetitive conduct has had the following effects, among

others:

                a. Price competition has been restrained or eliminated with respect to Crop

                   Inputs;

                b. The prices of Crop Inputs have been fixed, raised, stabilized, or maintained

                   at artificially inflated levels;

                c. Purchasers of Crop Inputs have been deprived of free and open competition;

                   and

                d. Purchasers of Crop Inputs, including Plaintiffs, paid artificially inflated

                   prices.




                                                      27
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 28 of 116




       88.    During and throughout the Class Period, Plaintiff and Class members

purchased Crop Inputs in the United States, for their own use and not for resale at

supracompetitive prices that were manufactured or sold by Defendants.

       89.    It is well recognized that in a multi-level chain of distribution, such as exists

here, an overcharge is felt throughout the chain of distribution. As noted, antitrust scholar

Professor Herbert Hovenkamp stated in his treatise, Federal Antitrust Policy, The Law of

Competition and Its Practice 564 (1994):

       A monopoly overcharge at the top of a distribution chain generally results in
       higher prices at every level below. For example, if production of aluminum
       is monopolized or cartelized, fabricators of aluminum cookware will pay
       higher prices for aluminum. In most cases they will absorb part of these
       increased costs themselves and pass part along to cookware wholesalers. The
       wholesalers will charge higher prices to the retail stores, and the stores will
       do it once again to retail consumers. Every person at every stage in the chain
       likely will be poorer as a result of the monopoly price at the top.

       Theoretically, one can calculate the percentage of any overcharge that a firm
       at one distributional level will pass on to those at the next level.

       90.    The purpose of the Defendants’ conspiratorial and unlawful conduct was to

fix, raise, stabilize, and/or maintain the price of Crop Inputs.

       91.    As a direct and proximate result of the alleged violations of antitrust laws,

Plaintiff and Class members have sustained injury to their business or property, having

paid higher prices for Crop Inputs than they would have paid in the absence of Defendants’

illegal contract, combination, or conspiracy, and, as a result, have suffered damages in an

amount to be determined by a jury on competent proof. This is an antitrust injury of the

type that the antitrust laws were intended to punish and prevent.



                                              28
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 29 of 116




                                 CLASS ALLEGATIONS

      92.      Plaintiff brings this action on behalf of himself, and as a class action under

the Federal Rules of Civil Procedure Rule 23(a) and (b) on behalf of the following Class:

               All persons and entities in the United States and its territories who purchased,
               for their own use and not for resale, a Crop Input manufactured by a
               Manufacturer Defendant during the period January 1, 2014 through the date
               of trial.

      93.      Specifically excluded from the Class are the following:

            a. Persons or entities that purchased Crop Inputs solely for resale;

            b. Defendants;

            c. The officers, directors, or employees of any Defendant;

            d. Any entity in which any Defendant has a controlling interest; and any

               affiliate, legal representative, heir or assign of any Defendant;

            e. Any federal, state governmental entities, any judicial officer presiding over

               this action and the members of his/her immediate family and judicial staff;

            f. Any juror assigned to this action; and

            g. Any co-conspirator identified in this action.

      94.      Numerosity. Because such information is in the exclusive control of

Defendants, Plaintiff does not know the exact number of the Class members. Due to the

nature of the trade and commerce involved, Plaintiff believes that there are thousands, if

not tens of thousands, of members in the Class and that they are sufficiently numerous and

geographically-dispersed throughout the United States so that joinder of all Class members




                                              29
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 30 of 116




would be impracticable. Class treatment is the superior method for fairly and efficiently

adjudicating this controversy.

      95.      Class Identity. The purported Class is readily identifiable through their

purchase orders and other records of their transactions with the Defendants.

      96.      Typicality. Plaintiff’s claims are typical of other class members’ claims

because they were each injured through Defendants’ uniform misconduct and paid

supracompetitive prices for Crop Inputs. Accordingly, by proving his own claim, Plaintiff

will necessarily prove the other class members’ claims.

      97.      Common Questions Predominate. Common legal and factual questions

exist as to all Class members. This is particularly true given the nature of Defendants’

unlawful anticompetitive conduct, which was generally applicable to the Class as a whole.

These questions include but are not limited to the following:

            a. Whether Defendants engaged in a combination or conspiracy amongst

               themselves to fix, raise, maintain, and/or stabilize the prices of Crop Inputs

               in the United States;

            b. The identity of additional participants in the alleged combinations and

               conspiracy, if any;

            c. The duration of the alleged combination or conspiracy and nature of the acts

               carried out by Defendants in furtherance of the combination or conspiracy;

            d. Whether the alleged combination or conspiracy violated Section 1 of the

               Sherman Act;




                                             30
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 31 of 116




            e. Whether the alleged combination or conspiracy had the effect of artificially

               inflating the price of Crop Inputs sold in the United States during the Class

               Period;

            f. Whether the alleged conspiracy violated state antitrust, unfair competition,

               and/or consumer protection laws;

            g. Whether the Defendants unjustly enriched themselves to the detriment of the

               Plaintiffs and Class members, thereby entitling Plaintiffs and Class members

               to disgorgement of all benefits derived by Defendants;

            h. Whether Defendants formed an enterprise (the “Crop Inputs Market

               Manipulation Enterprise”) within the meaning of RICO;

            i. Whether Defendants engaged in a pattern of racketeering to defraud

               purchasers of Crop Inputs through blocking electronic platforms, including

               FBN, from access to Crop Inputs by agreeing not to sell products to them and

               misrepresenting the reasons for that decision;

            j. Whether Defendants’ conduct caused injury to the Class members;

            k. Whether Defendants took actions to conceal their unlawful conspiracy;

            l. The appropriate injunctive and related equitable relief; and

            m. The appropriate measure and amount of damages to which Plaintiffs and

               other Class members are entitled.

      98.      Adequacy. Plaintiff can and will fairly and adequately represent and protect

the class members’ interests and he does not have any interests that conflict with or are




                                             31
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 32 of 116




antagonistic to those of the Class. Moreover, Plaintiff’s attorneys are experienced and

competent in antitrust and class action litigation.

       99.     Superiority. Class action treatment is the superior procedural vehicle for the

fair and efficient adjudication of the claims asserted because: among other things, such

treatment will permit many similarly situated persons to prosecute their common claims in

a single forum simultaneously, efficiently and without the unnecessary duplication of

evidence, effort and expense that numerous individual actions would engender. The

benefits of proceeding through the class mechanism, including providing injured persons

or entities with a method for obtaining redress for claims that it might not be practicable to

pursue individually, substantially outweigh any difficulties that may arise in management

of this class action.

       100.    The prosecution of separate actions by individual Class members would

create the risk of inconsistent or varying adjudications, establishing incompatible standards

of conduct for Defendants.

       101.    Defendants have acted on grounds generally applicable to the Class, thereby

making final injunctive relief appropriate with respect to the Class as a whole.

   THE STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS

       102.    Any applicable statute of limitations for Plaintiff and the Class has been

tolled and/or Defendants are equitably estopped from asserting a statute of limitations

defense by reason of Defendants’ concealment of the conspiracy.

       103.    Group boycotts and other antitrust violations are inherently self-concealing.

Throughout the Class Period, Defendants and their co-conspirators engaged in secret


                                             32
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 33 of 116




conspiracies that did not reveal facts that would put Plaintiff or the Class on inquiry notice

that there was a conspiracy to fix prices of Crop Inputs, and effectively and affirmatively

concealed their unlawful combination and conspiracy from Plaintiff and the Class.

       104.   Plaintiff and Class members had neither actual nor constructive knowledge

of the facts constituting their claims for relief. Plaintiff and Class members did not

discover, nor could have discovered through the exercise of reasonable diligence, the

existence of the conspiracy alleged herein until shortly before filing this Complaint,

because of the deceptive practices and secrecy employed by Defendants and their co-

conspirators to conceal their combination.

       105.   As discussed above, the market for Crop Inputs is structured to maximize

opacity to deny farmers access to pricing data and product information that farmers need

to make informed decisions about Crop Inputs purchases. The Defendants use

confidentiality provisions in their contracts to restrict disclosure of the prices of Crop

Inputs. Defendants also employ seed relabeling and bundling to further prevent farmers,

including Plaintiff and the Class, from accessing pricing data and information about the

Crop Inputs market.

       106.   Plaintiff and the Class did not have actual or constructive notice of the

conspiracy alleged herein until the Canadian Competition Bureau launched its inquiry and

issued subpoenas in February 2020, or until Defendant Corteva’s September 2020

disclosure that the FTC had subpoenaed Corteva for documents “in order to determine

whether Corteva engaged in unfair methods of competition through anticompetitive

conduct.” Additionally, and in the alternative, Defendants’ anticompetitive acts are


                                             33
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 34 of 116




continuing violations of the Sherman Act and accordingly each purchase by Plaintiff at

supracompetitive prices re-starts the statute of limitations.

                                 CLAIMS FOR RELIEF

                                    COUNT I
   Conspiracy to Restrain Trade in Violation of Section 1 of the Sherman Act, 15
                                    U.S.C. § 1

       107.   Plaintiff incorporates and realleges every allegation in the preceding

paragraphs, as though fully set forth herein.

       108.   Beginning in at least 2014, and continuing thereafter to the present,

Defendants, by and through their officers, directors, employees, agents, or other

representatives, have explicitly or implicitly colluded to jointly boycott entities that would

have introduced price-reducing electronic sales of Crop Inputs in the United States, in order

to artificially raise, fix, maintain, and /or stabilize prices in the Crop Inputs market, in

violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       109.   Defendants’ actions were not mere independent parallel conduct but took

place in the context of multiple facts evincing a conspiracy.

       110.   First, the market for Crop Inputs is highly concentrated, as Defendants

BASF, Corteva, Syngenta, and Bayer AG dominate production in virtually every Crop

Input category, and control 85% of the corn seed market, over 75% of the soybean seed

market, and over 90% of the cotton seed market. The wholesale market is just as

concentrated, with seven wholesalers accounting for 70% of all sales volume.

       111.   Second, an effective boycott of online sales platforms would not have been

feasible without coordination and cooperation between Defendants. The boycott would


                                                34
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 35 of 116




only work if each Manufacturer Defendant agreed to the plan, otherwise one Manufacturer

Defendant breaking with the boycott could have established itself as the primary supplier

to online sales platforms and grown its customer base by operating a new distribution

channel for Crop Inputs, taking market share from its rival manufacturers.

       112.   Third, Defendants had a strong motive to conspire to preserve the presently

opaque market structure. If online sales platforms succeeded in publicly publishing price

lists for Crop Inputs, then the Defendants could no longer keep prices confidential and

charge varying prices based on geography or through seed relabeling or bundling. The

Wholesaler and Retailer Defendants were therefore motivated to conspire amongst

themselves and exert pressure on the Manufacturer Defendants to protect their profits

without having to compete on the merits of price and services.

       113.   Fourth, Defendants formed and maintained their conspiracy using a high

degree of inter-firm communication both directly and through wholesalers and retailers,

such as through CropLife America’s annual board of directors meeting which specifically

discussed the threat posed by the entry of online sales platforms. Because no farmer

representatives can participate, these meetings provided a forum for collusion.

      114.    Fifth, Defendants’ actions were against their apparent economic self-interest

in the absence of an agreement. Providing Crop Inputs to online sales platforms presented

a significant business opportunity. Those platforms represented well-financed customers

ready to purchase Crop Inputs in bulk quantity from a Manufacturer or Wholesaler

Defendant, would simplify the distribution channel and permit Manufacturer Defendants

to retain greater profit by eliminating transport costs, rebates, and incentive programs to


                                            35
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 36 of 116




wholesalers and retailers. The platforms further presented an opportunity for an individual

Manufacturer Defendant to increase profits by growing its market share through sales to

farmers nationwide, not merely where its authorized retailers were located or enjoyed the

largest market share within a specific geographic area.

       115.   Sixth, Defendants are antitrust recidivists, which is probative of future

collusion. See, e.g., In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498, 500-01

(S.D.N.Y. 2004). Competition experts have noted that past experience participating in

cartels enables companies to spot opportunities to profitably engage in anticompetitive

conduct while evading detection. Competition Policy International maintains a list of the

“fifty-two leading recidivists,” in which Defendants BASF and Bayer are among the top 5

leading antitrust recidivists, and Defendant Corteva is also listed.

       116.   This conspiracy constitutes a per se violation of Section 1 of the Sherman

Antitrust Act, 15 U.S.C. § 1.

       117.   Alternatively, this conspiracy constitutes a “quick look” or rule of reason

violation of Section 1 of the Sherman Antitrust Act. There is no legitimate business

justification for, or procompetitive benefits attributable to, Defendants’ conspiracy and

overt acts in furtherance thereof. Any business justification or pro-competitive benefits

proffered by Defendants would be pretextual, outweighed by the anticompetitive effects of

Defendants’ conduct, and, in any event, could be achieved by means less restrictive than

the conspiracy and overt acts alleged herein.

       118.   Plaintiffs and the other members of the Class have been injured, and will

continue to be injured, in their business and property by reason of Defendants’ unlawful


                                             36
                 CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 37 of 116




combination, contract, conspiracy, and agreement. Plaintiffs and members of the Class

have paid more for Crop Inputs than they otherwise would have paid in the absence of

Defendants’ collusive conduct. This injury is of the type the federal antitrust laws were

designed to prevent and flows from that which makes Defendants’ conduct unlawful.

          119.   In formulating and effectuating this conspiracy, Defendants did those things

that they combined and conspired to do, including agreeing to boycott online sales

platforms, including FBN and AgVend, by refusing to supply Crop Inputs manufactured

by Manufacturer Defendants to online sales platforms.

          120.   The combination and conspiracy alleged herein has had the following effects,

among others:

             a. Price competition in the sale of Crop Inputs has been restrained, suppressed,

                 and/or eliminated in the United States;

             b. Prices for Crop Inputs sold by Defendants and all their co-conspirators have

                 been fixed, raised, maintained, and stabilized at artificially high, non-

                 competitive levels throughout the United States; and

             c. Those who purchase Crop Inputs from Defendants and their co-conspirators

                 have been deprived of the benefits of free and open competition.

          121.   Plaintiffs and Class members have been injured and will continue to be

injured by paying more for Crop Inputs manufactured or sold by Defendants than they

would have paid and will pay in the absence of the combination or conspiracy as alleged

herein.




                                               37
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 38 of 116




       122.   Plaintiffs and Class members are entitled to an injunction against Defendants,

preventing and restraining the violations alleged herein.

                                       COUNT II
                        Violation of the State Antitrust Statutes

       123.   Plaintiff incorporates and realleges every allegation in the preceding

paragraphs, as though fully set forth herein.

       124.   During the Class Period, Defendants engaged in a continuing contract,

combination, or conspiracy with respect to the sale of Crop Inputs in an unreasonable

restraint of trade in commerce, in violation of the various state antitrust and consumer

protection statutes set forth below.

       125.   Defendants’ acts and combinations in furtherance of the conspiracy have

caused unreasonable restraints in the market for Crop Inputs.

       126.   As a result of Defendants’ unlawful conduct, Plaintiffs and other similarly

situated Class members who purchased Crop Inputs have been harmed by being forced to

pay artificially inflated, supracompetitive prices for Crop Inputs.

       127.   By engaging in the foregoing conduct, Defendants intentionally and

wrongfully engaged in a contract, combination, or conspiracy in restraint of trade in

violation of the following state antitrust laws pleaded below.

       128.   Arizona. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Ariz. Rev. Stat. Ann. §§ 44-1402, et seq. with respect to purchases of

Crop Inputs in Arizona by Class members and/or purchases by Arizona residents.




                                                38
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 39 of 116




          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Arizona; (2) Crop Inputs prices were raised, fixed, maintained

              and stabilized at artificially high levels throughout Arizona; (3) members of

              the Class were deprived of free and open competition; and (4) members of

              the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

              Arizona commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. Defendants entered into agreements in restraint of trade in violation of Ariz.

              Rev. Stat. §§ 44-1401, et seq. Accordingly, members of the Class seek all

              forms of relief available under Ariz. Rev. Stat. Ann. §§ 44-1402, et seq.

       129.   California. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Cal. Bus. & Prof. Code, §§ 16720, et seq. with respect to purchases

of Crop Inputs in California by Class members and/or purchases by California residents.

          a. During the Class Period, Defendants entered into and engaged in a

              continuing unlawful trust in restraint of the trade and commerce described

              above in violation of Cal. Bus. & Prof. Code § 16720, each of them, have

              acted in violation of Section 16720 to fix, raise, stabilize, and maintain prices

              of Crop Inputs at supracompetitive levels.


                                             39
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 40 of 116




b. The aforesaid violations of Cal. Bus. & Prof. Code § 16720, consisted,

   without limitation, of a continuing unlawful trust and concert of action

   among the Defendants, the substantial terms of which were to fix, raise,

   maintain, and stabilize the prices of Crop Inputs.

c. For the purpose of forming and effectuating the unlawful trust, the

   Defendants have done those things which they combined and conspired to

   do, including but not limited to the acts, practices and course of conduct set

   forth above and the following: (1) fixing, raising, stabilizing, and pegging

   the price of Crop Inputs.

d. The combination and conspiracy alleged herein has had, inter alia, the

   following effects: (1) price competition in the sale of Crop Inputs has been

   restrained, suppressed, and/or eliminated in the State of California; (2) prices

   for Crop Inputs sold by Defendants have been fixed, raised, stabilized, and

   pegged at artificially high, non-competitive levels in the State of California

   and throughout the United States; and (3) those who purchased Crop Inputs

   directly or indirectly from Defendants have been deprived of the benefit of

   free and open competition.

e. As a direct and proximate result of Defendants’ unlawful conduct, members

   of the Class have been injured in their business and property in that they paid

   more for Crop Inputs than they otherwise would have paid in the absence of

   Defendants’ unlawful conduct. As a result of Defendants’ violation of Cal.

   Bus. & Prof. Code § 16720, members of the Class seek treble damages and


                                  40
               CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 41 of 116




                their cost of suit, including a reasonable attorney’s fee, pursuant to Cal. Bus.

                & Prof. Code § 16720.

       130.     Connecticut. Defendants have entered into an unlawful agreement in

restraint of trade in violation of Conn. Gen. Stat. § 35-26, et seq. with respect to purchases

of Crop Inputs in Connecticut by Class members and/or purchases by Connecticut

residents.

             a. Defendants’ combination or conspiracy had the following effects: (1) Crop

                Inputs price competition was restrained, suppressed, and eliminated

                throughout Connecticut; (2) Crop Inputs prices were raised, fixed,

                maintained, and stabilized at artificially high levels throughout Connecticut;

                (3) members of the Class were deprived of free and open competition; and

                (4) members of the Class paid supracompetitive, artificially inflated prices

                for Crop Inputs.

             b. During the Class Period, Defendants’ illegal conduct substantially affected

                Connecticut commerce.

             c. As a direct and proximate result of Defendants’ unlawful conduct, members

                of the Class have been injured in their business and property and are

                threatened with further injury.

             d. By reason of the foregoing, Defendants have entered into agreements in

                restraint of trade in violation of Conn. Gen. Stat. § 35-26, et seq.

                Accordingly, members of the Class seek all forms of relief available under

                Conn. Gen. Stat. § 35-24, et seq.


                                               41
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 42 of 116




      131.   Hawaii. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Haw. Rev. Stat. Ann. § 480-1, et seq. with respect to purchases of

Crop Inputs in Hawaii by Class members and/or purchases by Hawaii residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Hawaii; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Hawaii; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Hawaii commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Haw. Rev. Stat. Ann. § 480-1, et seq.

             Accordingly, members of the Class seek all forms of relief available under

             Haw. Rev. Stat. Ann. § 480-1, et seq.

      132.   Illinois. Defendants have entered into an unlawful agreement in restraint of

trade in violation of 740 Ill. Comp. Stat. Ann. 10/1, et seq. with respect to purchases of

Crop Inputs by Class members and/or purchases by Illinois residents.




                                            42
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 43 of 116




          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Illinois; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Illinois; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Illinois commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of 740 Ill. Comp. Stat. Ann. 10/3, et seq.

             Accordingly, members of the Class seek all forms of relief available under

             740 Ill. Comp. Stat. Ann. 10/3, et seq.

      133.   Iowa. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Iowa Code §§ 553.4 et seq. with respect to purchases of Crop Inputs

in Iowa by Class members and/or purchases by Iowa residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Iowa; (2) Crop Inputs prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout Iowa; (3) members of the


                                            43
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 44 of 116




             Class were deprived of free and open competition; and (4) members of the

             Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Iowa commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Iowa Code §§ 553.4, et seq. Accordingly,

             members of the Class seek all forms of relief available under Iowa Code §§

             553.4, et seq.

      134.   Kansas. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Kan. Stat. Ann. §§ 50-101, et seq. with respect to purchases of Crop

Inputs in Kansas by Class members and/or purchases by Kansas residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Kansas; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Kansas; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Kansas commerce.


                                            44
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 45 of 116




          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Kan. Stat. Ann. §§ 50-101, et seq.

              Accordingly, members of the Class seek all forms of relief available under

              Kan. Stat. Ann. §§ 50-101, et seq.

       135.   Maine. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Me. Rev. Stat. tit. 10, §§ 1101, et seq. with respect to purchases of

Crop Inputs in Maine by Class members and/or purchases by Maine residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Maine; (2) Crop Inputs prices were raised, fixed, maintained, and

              stabilized at artificially high levels throughout Maine; (3) members of the

              Class were deprived of free and open competition; and (4) members of the

              Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

              Maine commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.




                                            45
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 46 of 116




          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Me. Rev. Stat. tit. 10, §§ 1101, et seq.

             Accordingly, members of the Class seek all relief available under Me. Rev.

             Stat. tit. 10, §§ 1101, et seq.

      136.   Maryland. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Md. Code, Com. Law §§ 11-201, et seq. with respect to purchases

of Crop Inputs in Michigan by Class members and/or purchases by Michigan residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Maryland; (2) Crop Inputs prices were raised, fixed, maintained

             and stabilized at artificially high levels throughout Maryland; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Maryland commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Md. Code, Com. Law §§ 11-201, et seq.




                                               46
               CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 47 of 116




                Accordingly, members of the Class seek all relief available under Md. Code,

                Com. Law §§ 11-201, et seq.

       137.     Michigan. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Mich. Comp. Laws Ann. §§ 445.772, et seq. with respect to

purchases of Crop Inputs in Michigan by Class members and/or purchases by Michigan

residents.

             a. Defendants’ combination or conspiracy had the following effects: (1) Crop

                Inputs price competition was restrained, suppressed, and eliminated

                throughout Michigan; (2) Crop Inputs prices were raised, fixed, maintained

                and stabilized at artificially high levels throughout Michigan; (3) members

                of the Class were deprived of free and open competition; and (4) members

                of the Class paid supracompetitive, artificially inflated prices for Crop

                Inputs.

             b. During the Class Period, Defendants’ illegal conduct substantially affected

                Michigan commerce.

             c. As a direct and proximate result of Defendants’ unlawful conduct, members

                of the Class have been injured in their business and property and are

                threatened with further injury.

             d. By reason of the foregoing, Defendants have entered into agreements in

                restraint of trade in violation of Mich. Comp. Laws Ann. §§ 445.772, et seq.

                Accordingly, members of the Class seek all relief available under Mich.

                Comp. Laws Ann. §§ 445.772, et seq.


                                              47
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 48 of 116




      138.   Minnesota. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Minn. Stat. §§ 325D.51, et seq. with respect to purchases of Crop

Inputs in Minnesota by Class members and/or purchases by Minnesota residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Minnesota; (2) Crop Inputs prices were raised, fixed, maintained

             and stabilized at artificially high levels throughout Minnesota; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Minnesota commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Minn. Stat. §§ 325D.51, et seq. Accordingly,

             members of the Class seek all relief available under Minn. Stat. §§ 325D.51,

             et seq.

      139.   Mississippi. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Miss. Code Ann. §§ 75-21-3, et seq. with respect to purchases of

Crop Inputs in Mississippi by Class members and/or purchases by Mississippi residents.


                                            48
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 49 of 116




          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Mississippi; (2) Crop Inputs prices were raised, fixed, maintained

             and stabilized at artificially high levels throughout Mississippi; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Mississippi commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Miss. Code Ann. §§ 75-21-3, et seq.

             Accordingly, members of the Class seek all relief available under Miss. Code

             Ann. §§ 75-21-3, et seq.

      140.   Nebraska. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Neb. Rev. Stat. Ann. §§ 59-801, et seq. with respect to purchases

of Crop Inputs in Nebraska by Class members and/or purchases by Nebraska residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Nebraska; (2) Crop Inputs prices were raised, fixed, maintained


                                           49
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 50 of 116




             and stabilized at artificially high levels throughout Nebraska; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Nebraska commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Neb. Rev. Stat. Ann. §§ 59-801, et seq.

             Accordingly, members of the Class seek all relief available under Neb. Rev.

             Stat. Ann. §§ 59-801, et seq.

      141.   Nevada. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Nev. Rev. Stat. Ann. §§ 598A.060, et seq. with respect to purchases

of Crop Inputs in Nevada by Class members and/or purchases by Nevada residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Nevada; (2) Crop Inputs prices were raised, fixed, maintained and

             stabilized at artificially high levels throughout Nevada; (3) members of the

             Class were deprived of free and open competition; and (4) members of the

             Class paid supracompetitive, artificially inflated prices for Crop Inputs.


                                             50
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 51 of 116




          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Nevada commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Nev. Rev. Stat. Ann. §§ 598A.060, et seq.

             Accordingly, members of the Class seek all relief available under Nev. Rev.

             Stat. Ann. §§ 598A.060, et seq.

      142.   New Hampshire. Defendants have entered into an unlawful agreement in

restraint of trade in violation of N.H. Rev. Stat. Ann. §§ 356:2, et seq., with respect to

purchases of Crop Inputs in New Hampshire by Class members and/or purchases by New

Hampshire residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout New Hampshire; (2) Crop Inputs prices were raised, fixed,

             maintained and stabilized at artificially high levels throughout New

             Hampshire; (3) members of the Class were deprived of free and open

             competition; and (4) members of the Class paid supracompetitive, artificially

             inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             New Hampshire commerce.


                                           51
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 52 of 116




         c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

         d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of N.H. Rev. Stat. Ann. §§ 356:2, et seq.

             Accordingly, members of the Class seek all relief available under N.H. Rev.

             Stat. Ann. §§ 356:2, et seq.

      143.   New Mexico. Defendants have entered into an unlawful agreement in

restraint of trade in violation of N.M. Stat. Ann. §§ 57-1-1, et seq. with respect to

purchases of Crop Inputs in New Mexico by Class members and/or purchases by New

Mexico residents.

         a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout New Mexico; (2) Crop Inputs prices were raised, fixed,

             maintained and stabilized at artificially high levels throughout New Mexico;

             (3) members of the Class were deprived of free and open competition; and

             (4) members of the Class paid supracompetitive, artificially inflated prices

             for Crop Inputs.

         b. During the Class Period, Defendants’ illegal conduct substantially affected

             New Mexico commerce.




                                            52
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 53 of 116




          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of N.M. Stat. Ann. §§ 57-1-1, et seq.

             Accordingly, members of the Class seek all relief available under N.M. Stat.

             Ann. §§ 57-1-1, et seq.

      144.   New York. Defendants have entered into an unlawful agreement in restraint

of trade in violation of N.Y. Gen. Bus. Law §§ 340, et seq. with respect to purchases of

Crop Inputs in New York by Class members and/or purchases by New York residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout New York; (2) Crop Inputs prices were raised, fixed, maintained

             and stabilized at artificially high levels throughout New York; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs, or purchased products that were otherwise of lower quality than they

             would have been absent the conspirators illegal acts, or were unable to

             purchase products that they otherwise would have purchased absent the

             illegal conduct.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             New York commerce.


                                           53
               CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 54 of 116




             c. As a direct and proximate result of Defendants’ unlawful conduct, members

                of the Class have been injured in their business and property and are

                threatened with further injury.

             d. By reason of the foregoing, Defendants have entered into agreements in

                restraint of trade in violation of N.Y. Gen. Bus. Law §§ 340, et seq. The

                conduct set forth above is a per se violation of the Act. Accordingly,

                members of the Class seek all relief available under N.Y. Gen. Bus. Law §§

                340, et seq.

       145.     North Carolina. Defendants have entered into an unlawful agreement in

restraint of trade in violation of N.C. Gen. Stat. §§ 75-1, et seq. with respect to purchases

of Crop Inputs in North Carolina by Class members and/or purchases by North Carolina

residents.

             a. Defendants’ combination or conspiracy had the following effects: (1) Crop

                Inputs price competition was restrained, suppressed, and eliminated

                throughout North Carolina; (2) Crop Inputs prices were raised, fixed,

                maintained and stabilized at artificially high levels throughout North

                Carolina; (3) members of the Class were deprived of free and open

                competition; and (4) members of the Class paid supracompetitive, artificially

                inflated prices for Crop Inputs.

             b. During the Class Period, Defendants’ illegal conduct substantially affected

                North Carolina commerce.




                                              54
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 55 of 116




          c. As a direct and proximate result of the Defendants’ unlawful conduct,

             members of the Class have been injured in their business and property and

             are threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of N.C. Gen. Stat. §§ 75-1, et seq. Accordingly,

             members of the Class seek all relief available under N.C. Gen. Stat. §§ 75-1,

             et. seq.

      146.   North Dakota. Defendants have entered into an unlawful agreement in

restraint of trade in violation of N.D. Cent. Code §§ 51-08.1-01, et seq. with respect to

purchases of Crop Inputs in North Dakota by Class members and/or purchases by North

Dakota residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout North Dakota; (2) Crop Inputs prices were raised, fixed,

             maintained and stabilized at artificially high levels throughout North Dakota;

             (3) members of the Class were deprived of free and open competition; and

             (4) members of the Class paid supracompetitive, artificially inflated prices

             for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on North Dakota commerce.




                                            55
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 56 of 116




          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of N.D. Cent. Code §§ 51-08.1-01, et seq.

             Accordingly, members of the Class seek all relief available under N.D. Cent.

             Code §§ 51-08.1-01, et seq.

      147.   Oregon. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases of Crop

Inputs in Oregon by Class members and/or purchases by Oregon residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Oregon; (2) Crop Inputs prices were raised, fixed, maintained and

             stabilized at artificially high levels throughout Oregon; (3) members of the

             Class were deprived of free and open competition; and (4) members of the

             Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Oregon commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.




                                            56
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 57 of 116




          d. By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Or. Rev. Stat. §§ 646.705, et seq.

              Accordingly, members of the Class seek all relief available under Or. Rev.

              Stat. §§ 646.705, et seq.

       148.   Rhode Island. Defendants have entered into an unlawful agreement in

restraint of trade in violation of 6 R.I. Gen. Laws Ann. §§ 6-36-4, et seq. with respect to

purchases of Crop Inputs in Rhode Island by Class members and/or purchases by Rhode

Island residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Rhode Island; (2) Crop Inputs prices were raised, fixed,

              maintained, and stabilized at artificially high levels throughout Rhode Island;

              (3) members of the Class were deprived of free and open competition; and

              (4) members of the Class paid supracompetitive, artificially inflated prices

              for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

              Rhode Island commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of 6 R.I. Gen. Laws Ann. §§ 6-36-4, et seq.


                                             57
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 58 of 116




             Accordingly, members of the Class seek all forms of relief available under 6

             R.I. Gen. Laws Ann. §§ 6-13.1-1, et seq.

      149.   South Dakota. Defendants have entered into an unlawful agreement in

restraint of trade in violation of S.D. Codified Laws §§ 37-1-3.1, et seq. with respect to

purchases of Crop Inputs in South Dakota by Class members and/or purchases by South

Dakota residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout South Dakota; (2) Crop Inputs prices were raised, fixed,

             maintained and stabilized at artificially high levels throughout South Dakota;

             (3) members of the Class were deprived of free and open competition; and

             (4) members of the Class paid supracompetitive, artificially inflated prices

             for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on South Dakota commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of S.D. Codified Laws §§ 37-1-3.1, et seq.

             Accordingly, members of the Class seek all relief available under S.D.

             Codified Laws §§ 37-1-3.1, et seq.


                                           58
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 59 of 116




      150.   Tennessee. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Tenn. Code Ann. §§ 47-25-101, et seq. with respect to purchases

of Crop Inputs in Tennessee by Class members and/or purchases by Tennessee residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Tennessee; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Tennessee; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Tennessee commerce.

          c. As a direct and proximate result of the Defendants’ unlawful conduct,

             members of the Class have been injured in their business and property and

             are threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

             restraint of trade in violation of Tenn. Code Ann. §§ 47-25-101, et seq.

             Accordingly, members of the Class seek all relief available under Tenn. Code

             Ann. §§ 47-25-101, et seq.

      151.   Utah. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Utah Code Ann. §§ 76-10-3101, et seq. with respect to purchases of

Crop Inputs in Utah by Class members and/or purchases by Utah residents.


                                           59
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 60 of 116




          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Utah; (2) Crop Inputs prices were raised, fixed, maintained and

              stabilized at artificially high levels throughout Utah; (3) members of the

              Class were deprived of free and open competition; and (4) members of the

              Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Utah commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Utah Code Ann. §§ 76-10-3101, et seq.

              Accordingly, members of the Class seek all relief available under Utah Code

              Ann. §§ 76-10-3101, et seq.

       152.   Vermont. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq. with respect to purchases of

Crop Inputs in Vermont by Class members and/or purchases by Vermont residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Vermont; (2) Crop Inputs prices were raised, fixed, maintained

              and stabilized at artificially high levels throughout Vermont; (3) members of


                                             60
               CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 61 of 116




                the Class were deprived of free and open competition; and (4) members of

                the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

             b. During the Class Period, Defendants’ illegal conduct had a substantial effect

                on Vermont commerce.

             c. As a direct and proximate result of Defendants’ unlawful conduct, members

                of the Class have been injured in their business and property and are

                threatened with further injury.

             d. By reason of the foregoing, Defendants have entered into agreements in

                restraint of trade in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq.

                Accordingly, members of the Class seek all relief available under Vt. Stat.

                Ann. tit. 9, §§ 2453, et seq.

       153.     West Virginia. Defendants have entered into an unlawful agreement in

restraint of trade in violation of W. Va. Code §§ 47-18-4, et seq. with respect to purchases

of Crop Inputs in West Virginia by Class members and/or purchases by West Virginia

residents.

             a. Defendants’ combination or conspiracy had the following effects: (1) Crop

                Inputs price competition was restrained, suppressed, and eliminated

                throughout West Virginia; (2) Crop Inputs prices were raised, fixed,

                maintained and stabilized at artificially high levels throughout West Virginia;

                (3) members of the Class were deprived of free and open competition; and

                (4) members of the Class paid supracompetitive, artificially inflated prices

                for Crop Inputs.


                                                61
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 62 of 116




          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

              on West Virginia commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of W. Va. Code §§ 47-18-1, et seq. Accordingly,

              members of the Class seek all relief available under W. Va. Code §§ 47-18-

              1, et seq.

       154.   Wisconsin. Defendants have entered into an unlawful agreement in restraint

of trade in violation of Wis. Stat. §§ 133.01 et seq. with respect to purchases of Crop Inputs

in Wisconsin by Class members and/or purchases by Wisconsin residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Wisconsin; (2) Crop Inputs prices were raised, fixed, maintained

              and stabilized at artificially high levels throughout Wisconsin; (3) members

              of the Class were deprived of free and open competition; and (4) members

              of the Class paid supracompetitive, artificially inflated prices for Crop

              Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Wisconsin commerce.




                                             62
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 63 of 116




          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. By reason of the foregoing, Defendants have entered into agreements in

              restraint of trade in violation of Wis. Stat. §§ 133.01, et seq. Accordingly,

              members of the Class seek all relief available under Wis. Stat. §§ 133.01, et

              seq.

                                        COUNT III
                     Violation of State Consumer Protection Statutes

       155.   Plaintiff incorporates and realleges every allegation in the preceding

paragraphs, as though fully set forth herein.

       156.   Defendants engaged in unfair competition, or unfair, unconscionable,

deceptive, or fraudulent acts or practices in violation of the state consumer protection and

unfair competition statutes listed below.

       157.   Arizona. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Ariz. Rev. Stat.

Ann. §§ 44-1521, et seq., with respect to purchases of Crop Inputs in Arizona by Class

members and/or purchases by Arizona residents.

          a. Defendants knowingly agreed to, and did in fact, act in restraint of trade or

              commerce by affecting, fixing, controlling, and/or maintaining at non-

              competitive and artificially inflated levels, the prices at which Crop Inputs




                                                63
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 64 of 116




             were sold, distributed, or obtained in Arizona and took efforts to conceal their

             agreements from members of the Class.

          b. The aforementioned conduct on the part of the Defendants constituted

             deceptive or unfair acts or practices in violation of Ariz. Rev. Stat. Ann. §

             44-1522(A).

          c. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

             price competition was restrained, suppressed, and eliminated throughout

             Arizona; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized

             at artificially high levels throughout Arizona; (3) members of the Class were

             deprived of free and open competition; and (4) members of the Class paid

             supracompetitive, artificially inflated prices for Crop Inputs.

          d. During the Class Period, Defendants’ illegal conduct substantially affected

             Arizona commerce and consumers.

          e. As a direct and proximate result of the unlawful conduct of Defendants,

             members of the Class have been injured in their business and property and

             are threatened with further injury.

          f. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Ariz. Rev. Stat. Ann. § 44-1522, and, accordingly,

             members of the Class seek all relief available under that statute.

      158.   Arkansas. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Ark. Code §§ 4-




                                            64
            CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 65 of 116




88-101, et seq., with respect to purchases of Crop Inputs in Arkansas by Class members

and/or purchases by Arkansas residents.

          a. Defendants knowingly agreed to, and did in fact, act in restraint of trade or

             commerce by affecting, fixing, controlling, and/or maintaining at non-

             competitive and artificially inflated levels, the prices at which Crop Inputs

             were sold, distributed, or obtained in Arkansas and took efforts to conceal

             their agreements from members of the Class.

          b. The aforementioned conduct on the part of the Defendants constituted

             “unconscionable” and “deceptive” acts or practices in violation of Ark. Code

             Ann. § 4-88-107(a)(10).

          c. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

             price competition was restrained, suppressed, and eliminated throughout

             Arkansas; (2) Crop Inputs prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout Arkansas; (3) members of the

             Class were deprived of free and open competition; and (4) members of the

             Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          d. During the Class Period, Defendants’ illegal conduct substantially affected

             Arkansas commerce and consumers.

          e. As a direct and proximate result of the unlawful conduct of Defendants,

             members of the Class have been injured in their business and property and

             are threatened with further injury.




                                           65
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 66 of 116




          f. Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Ark. Code Ann., § 4-88-107(a)(10) and, accordingly,

              members of the Class seek all relief available under that statute.

       159.   California. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Cal. Bus. & Prof.

Code §§ 17200, et seq, with respect to purchases of Crop Inputs in California by Class

members and/or purchases by California residents.

          a. During the Class Period, Defendants marketed, sold, or distributed Crop

              Inputs in California, and committed and continue to commit acts of unfair

              competition, as defined by Cal. Bus. & Prof. Code §§ 17200, et seq., by

              engaging in the acts and practices specified above.

          b. This claim is instituted pursuant to Cal. Bus. & Prof. Code §§ 17203 and

              17204, to obtain restitution from these Defendants for acts, as alleged herein,

              that violated Cal. Bus. & Prof. Code § 17200, commonly known as the Unfair

              Competition Law.

          c. Defendants’ conduct as alleged herein violated Cal. Bus. & Prof. Code §

              17200. The acts, omissions, misrepresentations, practices and non-

              disclosures of Defendants, as alleged herein, constituted a common,

              continuous, and continuing course of conduct of unfair competition by means

              of unfair, unlawful, and/or fraudulent business acts or practices within the

              meaning of Cal. Bus. & Prof. Code §§ 17200, et seq., including, but not

              limited to, the following: (1) the violations of Section 1 of the Sherman Act,


                                             66
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 67 of 116




   as set forth above; (2) the violations of Cal. Bus. & Prof. Code § 16720, et

   seq., set forth above.

d. Defendants’ acts, omissions, misrepresentations, practices, and non-

   disclosures, as described above, are otherwise unfair, unconscionable,

   unlawful or fraudulent, whether or not in violation of Cal. Bus. & Prof. Code

   §§ 16720, et seq., and whether or not concerted or independent acts.

e. Defendants’ acts or practices are unfair to consumers of Crop Inputs in the

   State of California within the meaning of Cal. Bus. & Prof. Code § 17200.

f. Defendants’ acts and practices are fraudulent or deceptive within the

   meaning of Cal. Bus. & Prof. Code § 17200.

g. Members of the Class are entitled to full restitution and/or disgorgement of

   all revenues, earnings, profits, compensation, and benefits that may have

   been obtained by Defendants as a result of such business acts or practices.

h. The illegal conduct alleged herein is continuing and there is no indication

   that Defendants will not continue such activity into the future.

i. The unlawful and unfair business practices of Defendants, each of them, have

   caused and continue to cause the members of the Class to pay

   supracompetitive and artificially inflated prices for Crop Inputs. Members of

   the Class suffered injury in fact and lost money or property as a result of such

   unfair competition.

j. The conduct of Defendants as alleged in this Complaint violates Cal. Bus. &

   Prof. Code § 17200.


                                  67
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 68 of 116




          k. As alleged in this Complaint, Defendants have been unjustly enriched as a

              result of their wrongful conduct and by Defendants’ unfair competition.

              Plaintiffs and the members of the Class are accordingly entitled to equitable

              relief including restitution and/or disgorgement of all revenues, earnings,

              profits, compensation, and benefits that may have been obtained by

              Defendants as a result of such business practices, pursuant to Cal. Bus. &

              Prof. Code §§ 17203 and 17204.

       160.   District of Columbia. Defendants have engaged in unfair competition or

unfair, unconscionable, deceptive or fraudulent acts or practices in violation of D.C. Code

§§ 28-3901, et seq. with respect to purchases of Crop Inputs in D.C. by Class members

and/or purchases by D.C. residents.

          a. Defendants agreed to, and did in fact, act in restraint of trade or commerce

              by affecting, fixing, controlling and/or maintaining, at artificial and/or non-

              competitive levels, the prices at which Crop Inputs were sold, distributed or

              obtained in the District of Columbia.

          b. The foregoing conduct constitutes “unlawful trade practices,” within the

              meaning of D.C. Code § 28-3904. Members of the Class were not aware of

              Defendants’ price-fixing conspiracy and were therefore unaware that they

              were being unfairly and illegally overcharged. There was a gross disparity of

              bargaining power between the parties with respect to the price charged by

              Defendants for Crop Inputs. Defendants had the sole power to set that price

              and members of the Class had no power to negotiate a lower price. Moreover,


                                             68
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 69 of 116




   members of the Class lacked any meaningful choice in purchasing Crop

   Inputs because they were unaware of the unlawful overcharge and there was

   no alternative source of supply through which members of the Class could

   avoid the overcharges. Defendants’ conduct with regard to sales of Crop

   Inputs, including their illegal conspiracy to secretly fix the price of Crop

   Inputs at supracompetitive levels and overcharge consumers, was

   substantively unconscionable because it was one-sided and unfairly

   benefited Defendants at the expense of members of the Class. Defendants

   took grossly unfair advantage of members of the Class. The suppression of

   competition that has resulted from Defendants’ conspiracy has ultimately

   resulted in unconscionably higher prices for consumers so that there was a

   gross disparity between the price paid and the value received for Crop Inputs.

c. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

   price competition was restrained, suppressed, and eliminated throughout the

   District of Columbia; (2) Crop Inputs prices were raised, fixed, maintained,

   and stabilized at artificially high levels throughout the District of Columbia;

   (3) members of the Class were deprived of free and open competition; and

   (4) members of the Class paid supracompetitive, artificially inflated prices

   for Crop Inputs.

d. As a direct and proximate result of Defendants’ unlawful conduct, members

   of the Class have been injured and are threatened with further injury.

   Defendants have engaged in unfair competition or unfair or deceptive acts or


                                  69
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 70 of 116




             practices in violation of D.C. Code §§ 28-3901, et seq., and, accordingly,

             members of the Class seek all relief available under that statute.

      161.   Florida. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Fla. Stat. §§

501.201, et seq, with respect to purchases of Crop Inputs in Florida by Class members

and/or purchases by Florida residents.

          a. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

             price competition was restrained, suppressed, and eliminated throughout

             Florida; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized

             at artificially high levels throughout Florida; (3) members of the Class were

             deprived of free and open competition; and (4) members of the Class paid

             supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Florida commerce and consumers.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured and are threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Fla. Stat. §§ 501.201, et seq., and, accordingly,

             members of the Class seek all relief available under that statute.

      162.   Hawaii. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Haw. Rev. Stat.




                                            70
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 71 of 116




Ann. §§ 480-1, et seq. with respect to purchases of Crop Inputs in Hawaii by Class

members and/or purchases by Hawaii residents.

          a. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

             price competition was restrained, suppressed, and eliminated throughout

             Hawaii; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized

             at artificially high levels throughout Hawaii; (3) members of the Class were

             deprived of free and open competition; and (4) members of the Class paid

             supra-competitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Hawaii commerce and consumers.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured and are threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Haw. Rev. Stat. Ann. §§ 480-1, et seq., and,

             accordingly, members of the Class seek all relief available under that statute.

      163.   Illinois. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of 815 Ill. Comp.

Stat. Ann. 505/1, et seq. with respect to purchases of Crop Inputs in Illinois by Class

members and/or purchases by Illinois residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Illinois; (2) Crop Inputs prices were raised, fixed, maintained,


                                            71
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 72 of 116




             and stabilized at artificially high levels throughout Illinois; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Illinois commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of 815 Ill. Comp. Stat. Ann. 505/1, et seq., and,

             accordingly, members of the Class seek all relief available under that statute.

      164.   Kansas. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Kan. Stat. Ann.

§§ 50-623, et seq., with respect to purchases of Crop Inputs in Kansas by Class members

and/or purchases by Kansas residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Kansas; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Kansas; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.




                                            72
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 73 of 116




          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Kansas commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Kan. Stat. Ann. §§ 50-623, et seq. and, accordingly,

              members of the Class seek all relief available under that statute.

       165.   Maine. have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Me. Rev. Stat. tit. 5, §§ 207, et

seq. with respect to purchases of Crop Inputs in Maine by Class members and/or purchases

by Maine residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Maine; (2) Crop Inputs prices were raised, fixed, maintained, and

              stabilized at artificially high levels throughout Maine; (3) members of the

              Class were deprived of free and open competition; and (4) members of the

              Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Maine commerce.




                                            73
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 74 of 116




          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Me. Rev. Stat. tit. 5, §§ 207, et seq., and, accordingly,

             members of the Class seek all relief available under that statute.

      166.   Massachusetts.      have    engaged     in   unfair   competition     or   unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mass. Gen. Laws

ch. 93A, § 2 with respect to purchases of Crop Inputs in Massachusetts by Class members

and/or purchases by Massachusetts residents.

          a. Defendants were engaged in trade or commerce as defined by Mass. Gen.

             Laws ch. 93A.

          b. Defendants agreed to, and did in fact, act in restraint of trade or commerce in

             a market which includes Massachusetts, by affecting, fixing, controlling,

             and/or maintaining at artificial and non-competitive levels, the prices at

             which Crop Inputs were sold, distributed, or obtained in Massachusetts and

             took efforts to conceal their agreements from members of the Class.

          c. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

             price competition was restrained, suppressed, and eliminated throughout

             Massachusetts; (2) Crop Inputs prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout Massachusetts; (3) members

             of the Class were deprived of free and open competition; and (4) members


                                             74
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 75 of 116




             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

         d. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class were injured and are threatened with further injury.

         e. Defendants have or will be served with a demand letter in accordance with

             Mass. Gen. Laws ch. 93A, § 9, or, upon information and belief, such service

             of a demand letter was unnecessary due to the defendant not maintaining a

             place of business within the Commonwealth of Massachusetts or not keeping

             assets within the Commonwealth.

         f. By reason of the foregoing, Defendants engaged in unfair competition and

             unfair or deceptive acts or practices, in violation of Mass. Gen. Laws ch.

             93A, §2. Defendants’ violations of Chapter 93A were knowing or willful,

             entitling members of the Class to multiple damages.

      167.   Michigan. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mich. Comp.

Laws Ann. §§ 445.901, et seq. with respect to purchases of Crop Inputs in Michigan by

Class members and/or purchases by Michigan residents.

         a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Michigan; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Michigan; (3) members

             of the Class were deprived of free and open competition; and (4) members


                                           75
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 76 of 116




             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Michigan commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Mich. Comp. Laws Ann. §§ 445.901, et seq., and,

             accordingly, members of the Class seek all relief available under that statute.

      168.   Minnesota. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Minn. Stat. §§

325F.68, et seq., and Minn. Stat. § 8.31 with respect to purchases of Crop Inputs in

Minnesota by Class members and/or purchases by Minnesota residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Minnesota; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Minnesota; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.




                                            76
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 77 of 116




          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Minnesota commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. §

              8.31 and, accordingly, members of the Class seek all relief available under

              that statute.

       169.   Missouri. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mo. Ann. Stat. §§

407.010, et seq., with respect to purchases of Crop Inputs in Missouri by Class members

and/or purchases by Missouri residents.

          a. Plaintiffs and the Class purchased Crop Inputs for personal, family, or

              household purposes.

          b. Defendants engaged in the conduct described herein in connection with the

              sale of Crop Inputs in trade or commerce in a market that includes Missouri.

          c. Defendants agreed to, and did in fact affect, fix, control, and/or maintain, at

              artificial and non-competitive levels, the prices at which Crop Inputs were

              sold, distributed, or obtained in Missouri, which conduct constituted unfair

              practices in that it was unlawful under federal and state law, violated public




                                            77
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 78 of 116




   policy, was unethical, oppressive and unscrupulous, and caused substantial

   injury to members of the Class.

d. Defendants concealed, suppressed, and omitted to disclose material facts to

   members of the Class concerning Defendants’ unlawful activities and

   artificially inflated prices for Crop Inputs. The concealed, suppressed, and

   omitted facts would have been important to members of the Class as they

   related to the cost of Crop Inputs they purchased.

e. Defendants misrepresented the real cause of price increases and/or the

   absence of price reductions in Crop Inputs by making public statements that

   were not in accord with the facts.

f. Defendants’ statements and conduct concerning the price of Crop Inputs

   were deceptive as they had the tendency or capacity to mislead members of

   the Class to believe that they were purchasing Crop Inputs at prices

   established by a free and fair market.

g. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

   price competition was restrained, suppressed, and eliminated throughout

   Missouri; (2) Crop Inputs prices were raised, fixed, maintained, and

   stabilized at artificially high levels throughout Missouri; (3) members of the

   Class were deprived of free and open competition; and (4) members of the

   Class paid supracompetitive, artificially inflated prices for Crop Inputs.

h. The foregoing acts and practices constituted unlawful practices in violation

   of Mo. Ann. Stat. §§ 407.010, et seq.


                                 78
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 79 of 116




          i. As a direct and proximate result of the above-described unlawful practices,

             members of the Class suffered ascertainable loss of money or property.

          j. Accordingly, members of the Class seek all relief available under Mo. Ann.

             Stat. § 407.020, which prohibits “the act, use or employment by any person

             of any deception, fraud, false pretense, false promise, misrepresentation,

             unfair practice or the concealment, suppression, or omission of any material

             fact in connection with the sale or advertisement of any merchandise in trade

             or commerce…,” as further interpreted by Mo. Code Regs. Ann. tit. 15, §§

             60-7.010, et seq., Mo. Code Regs. Ann. tit. 15, §§ 60-8.010, et seq., and Mo.

             Code Regs. Ann. tit. 15, §§ 60-9.010, et seq., and Mo. Ann. Stat. § 407.025,

             which provides for the relief sought in this count.

      170.   Montana. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mont. Code §§

30-14-101, et seq. with respect to purchases of Crop Inputs in Montana by Class members

and/or purchases by Montana residents.

          a. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

             price competition was restrained, suppressed, and eliminated throughout

             Montana; (2) Crop Inputs prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout Montana; (3) members of the

             Class were deprived of free and open competition; and (4) members of the

             Class paid supracompetitive, artificially inflated prices for Crop Inputs.




                                           79
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 80 of 116




          b. During the Class Period, Defendants’ illegal conduct substantially affected

             Montana commerce and consumers.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured and are threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Mont. Code, §§ 30-14-101, et seq., and, accordingly,

             members of the Class seek all relief available under that statute.

      171.   Nebraska. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Neb. Rev. Stat.

Ann. §§ 59-1601, et seq, with respect to purchases of Crop Inputs in Nebraska by Class

members and/or purchases by Nebraska residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Nebraska; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Nebraska; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Nebraska commerce.




                                           80
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 81 of 116




          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Neb. Rev. Stat. Ann. §§ 59-1601, et seq. and,

             accordingly, members of the Class seek all relief available under that statute.

      172.   Nevada. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Nev. Rev. Stat.

Ann. §§ 598.0903, et seq. with respect to purchases of Crop Inputs in Nevada by Class

members and/or purchases by Nevada residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Nevada; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Nevada; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Nevada commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.




                                            81
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 82 of 116




          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Nev. Rev. Stat. Ann. §§ 598.0903, et seq. and,

             accordingly, members of the Class seek all relief available under that statute.

      173.   New Hampshire. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.H. Rev. Stat.

Ann. §§ 358-A:1, et seq. with respect to purchases of Crop Inputs in New Hampshire by

Class members and/or purchases by New Hampshire residents.

          a. Defendants willingly and knowingly agreed to, and did in fact, act in restraint

             of trade or commerce by affecting, fixing, controlling, and/or maintaining at

             non-competitive and artificially inflated levels, the prices at which Crop

             Inputs were sold, distributed or obtained in New Hampshire and took efforts

             to conceal their agreements from members of the Class.

          b. The aforementioned conduct on the part of Defendants constituted

             “unconscionable trade practices,” in violation of N.H. Rev. Stat. §§ 358-A:1,

             et seq., in that such conduct, inter alia, resulted in a gross disparity between

             the value received by members of the Class and the prices paid by them for

             Crop Inputs as set forth in N.H. Rev. Stat. §§ 358-A:1, et seq. Members of

             the Class were not aware of Defendants’ price-fixing conspiracy and were

             therefore unaware that they were being unfairly and illegally overcharged.

             There was a gross disparity of bargaining power between the parties with

             respect to the price charged by Defendants for Crop Inputs. Defendants had

             the sole power to set that price and members of the Class had no power to


                                            82
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 83 of 116




   negotiate a lower price. Moreover, members of the Class lacked any

   meaningful choice in purchasing Crop Inputs because they were unaware of

   the unlawful overcharge and there was no alternative source of supply

   through which members of the Class could avoid the overcharges.

   Defendants’ conduct with regard to sales of Crop Inputs, including their

   illegal conspiracy to secretly fix the price of Crop Inputs at supracompetitive

   levels and overcharge consumers, was substantively unconscionable because

   it was one-sided and unfairly benefited Defendants at the expense of

   members of the Class. Defendants took grossly unfair advantage of members

   of the Class. The suppression of competition that has resulted from

   Defendants’ conspiracy has ultimately resulted in unconscionably higher

   prices for consumers so that there was a gross disparity between the price

   paid and the value received for Crop Inputs.

c. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

   price competition was restrained, suppressed, and eliminated throughout

   New Hampshire; (2) Crop Inputs prices were raised, fixed, maintained, and

   stabilized at artificially high levels throughout New Hampshire; (3) members

   of the Class were deprived of free and open competition; and (4) members

   of the Class paid supracompetitive, artificially inflated prices for Crop

   Inputs.

d. During the Class Period, Defendants’ illegal conduct substantially affected

   New Hampshire commerce and consumers.


                                  83
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 84 of 116




          e. As a direct and proximate result of the unlawful conduct of Defendants,

             members of the Class have been injured and are threatened with further

             injury.

          f. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of N.H. Rev. Stat. Ann. §§ 358-A:1, et seq., and,

             accordingly, members of the Class seek all relief available under that statute.

      174.   New Mexico. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.M. Stat. Ann.

§§ 57-12-1, et seq. with respect to purchases of Crop Inputs in New Mexico by Class

members and/or purchases by New Mexico residents.

          a. Defendants agreed to, and did in fact, act in restraint of trade or commerce

             by affecting, fixing, controlling, and/or maintaining at non-competitive and

             artificially inflated levels, the prices at which Crop Inputs were sold,

             distributed or obtained in New Mexico and took efforts to conceal their

             agreements from members of the Class.

          b. The aforementioned conduct on the part of Defendants constituted

             “unconscionable trade practices,” in violation of N.M. Stat. Ann. § 57-12-3,

             in that such conduct, inter alia, resulted in a gross disparity between the value

             received by members of the Class and the prices paid by them for Crop Inputs

             as set forth in N.M. Stat. Ann. § 57-12-2(E). Members of the Class were not

             aware of Defendants’ price-fixing conspiracy and were therefore unaware

             that they were being unfairly and illegally overcharged. There was a gross


                                            84
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 85 of 116




   disparity of bargaining power between the parties with respect to the price

   charged by Defendants for Crop Inputs. Defendants had the sole power to set

   that price and members of the Class had no power to negotiate a lower price.

   Moreover, members of the Class lacked any meaningful choice in purchasing

   Crop Inputs because they were unaware of the unlawful overcharge and there

   was no alternative source of supply through which members of the Class

   could avoid the overcharges. Defendants’ conduct with regard to sales of

   Crop Inputs, including their illegal conspiracy to secretly fix the price of

   Crop Inputs at supracompetitive levels and overcharge consumers, was

   substantively unconscionable because it was one-sided and unfairly

   benefited Defendants at the expense of members of the Class. Defendants

   took grossly unfair advantage of members of the Class. The suppression of

   competition that has resulted from Defendants’ conspiracy has ultimately

   resulted in unconscionably higher prices for consumers so that there was a

   gross disparity between the price paid and the value received for Crop Inputs.

c. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

   price competition was restrained, suppressed, and eliminated throughout

   New Mexico; (2) Crop Inputs prices were raised, fixed, maintained, and

   stabilized at artificially high levels throughout New Mexico; (3) members of

   the Class were deprived of free and open competition; and (4) members of

   the Class paid supracompetitive, artificially inflated prices for Crop Inputs.




                                  85
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 86 of 116




          d. During the Class Period, Defendants’ illegal conduct substantially affected

             New Mexico commerce and consumers.

          e. As a direct and proximate result of the unlawful conduct of Defendants,

             members of the Class have been injured and are threatened with further

             injury.

          f. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of N.M. Stat. Ann. §§ 57-12-1, et seq., and,

             accordingly, members of the Class seek all relief available under that statute.

      175.   New York. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.Y. Gen. Bus.

Law §§ 349, et seq. with respect to purchases of Crop Inputs in New York by Class

members and/or purchases by New York residents.

          a. Defendants agreed to, and did in fact, act in restraint of trade or commerce

             by affecting, fixing, controlling and/or maintaining, at artificial and non-

             competitive levels, the prices at which Crop Inputs were sold, distributed or

             obtained in New York and took efforts to conceal their agreements from

             members of the Class.

          b. Defendants made public statements about the prices of Crop Inputs that

             Defendants knew would be seen by New York consumers; such statements

             either omitted material information that rendered the statements that they

             made materially misleading or affirmatively misrepresented the real cause of

             price increases for Crop Inputs; and Defendants alone possessed material


                                            86
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 87 of 116




   information that was relevant to consumers but failed to provide the

   information.

c. Because of Defendants’ unlawful trade practices in the State of New York,

   New York consumer class members who indirectly purchased Crop Inputs

   were misled to believe that they were paying a fair price for Crop Inputs or

   the price increases for Crop Inputs were for valid business reasons; and

   similarly situated consumers were potentially affected by Defendants’

   conspiracy.

d. Defendants knew that their unlawful trade practices with respect to pricing

   Crop Inputs would have an impact on New York consumers and not just the

   Defendants’ direct customers.

e. Defendants knew that their unlawful trade practices with respect to pricing

   Crop Inputs would have a broad impact, causing consumer class members

   who indirectly purchased Crop Inputs to be injured by paying more for Crop

   Inputs than they would have paid in the absence of Defendants’ unlawful

   trade acts and practices.

f. The conduct of the Defendants described herein constitutes consumer-

   oriented deceptive acts or practices within the meaning of N.Y. Gen. Bus.

   Law § 349, which resulted in consumer injury and broad adverse impact on

   the public at large, and harmed the public interest of New York State in an

   honest marketplace in which economic activity is conducted in a competitive

   manner.


                                87
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 88 of 116




          g. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

             price competition was restrained, suppressed, and eliminated throughout

             New York; (2) Crop Inputs prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout New York; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          h. During the Class Period, Defendants marketed, sold, or distributed Crop

             Inputs in New York, and Defendants’ illegal conduct substantially affected

             New York commerce and consumers.

          i. During the Class Period, each of the Defendants named herein, directly, or

             indirectly and through affiliates they dominated and controlled,

             manufactured, sold and/or distributed Crop Inputs in New York.

          j. Members of the Class seek all relief available pursuant to N.Y. Gen. Bus.

             Law § 349(h).

      176.   North Carolina. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.C. Gen. Stat.

§§ 75-1.1, et seq. with respect to purchases of Crop Inputs in North Carolina by Class

members and/or purchases by North Carolina residents.

          a. Defendants agreed to, and did in fact, act in restraint of trade or commerce

             by affecting, fixing, controlling and/or maintaining, at artificial and non-

             competitive levels, the prices at which Crop Inputs were sold, distributed or




                                            88
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 89 of 116




   obtained in North Carolina and took efforts to conceal their agreements from

   members of the Class.

b. Defendants’ price-fixing conspiracy could not have succeeded absent

   deceptive conduct by Defendants to cover up their illegal acts. Secrecy was

   integral to the formation, implementation, and maintenance of Defendants’

   price-fixing conspiracy. Defendants committed inherently deceptive and

   self-concealing actions, of which members of the Class could not possibly

   have been aware. Defendants publicly provided pre-textual and false

   justifications regarding their price increases. Defendants’ public statements

   concerning the price of Crop Inputs created the illusion of competitive

   pricing controlled by market forces rather than supracompetitive pricing

   driven by Defendants’ illegal conspiracy. Moreover, Defendants deceptively

   concealed their unlawful activities by mutually agreeing not to divulge the

   existence of the conspiracy to outsiders, conducting meetings and

   conversations in secret, and avoiding the creation of documents which would

   reveal the antitrust violations.

c. The conduct of the Defendants described herein constitutes consumer-

   oriented deceptive acts or practices within the meaning of North Carolina

   law, which resulted in consumer injury and broad adverse impact on the

   public at large, and harmed the public interest of North Carolina consumers

   in an honest marketplace in which economic activity is conducted in a

   competitive manner.


                                      89
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 90 of 116




          d. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout

              North Carolina; (2) Crop Inputs prices were raised, fixed, maintained, and

              stabilized at artificially high levels throughout North Carolina; (3) members

              of the Class were deprived of free and open competition; and (4) members

              of the Class paid supracompetitive, artificially inflated prices for Crop

              Inputs.

          e. During the Class Period, Defendants marketed, sold, or distributed Crop

              Inputs in North Carolina, and Defendants’ illegal conduct substantially

              affected North Carolina commerce and consumers.

          f. During the Class Period, each of the Defendants named herein, directly, or

              indirectly and through affiliates they dominated and controlled,

              manufactured, sold and/or distributed Crop Inputs in North Carolina.

          g. Members of the Class seek actual damages for their injuries caused by these

              violations in an amount to be determined at trial and are threatened with

              further injury. Defendants have engaged in unfair competition or unfair or

              deceptive acts or practices in violation of N.C. Gen. Stat. §§ 75-1.1, et seq.,

              and, accordingly, members of the Class seek all relief available under that

              statute.

       177.   Oregon. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Or. Rev. Stat. §§




                                             90
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 91 of 116




646.605, et seq. with respect to purchases of Crop Inputs in Oregon by Class members

and/or purchases by Oregon residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

             throughout Oregon; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Oregon; (3) members of

             the Class were deprived of free and open competition; and (4) members of

             the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Oregon commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Or. Rev. Stat. §§ 646.605, et seq., and, accordingly,

             members of the Class seek all relief available under that statute.

      178.   Rhode Island. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of 6 R.I. Gen. Laws

Ann. §§ 6-13.1-1, et seq. with respect to purchases of Crop Inputs in Rhode Island by Class

members and/or purchases by Rhode Island residents.

          a. Members of this Class purchased Crop Inputs for personal, family, or

             household purposes.


                                            91
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 92 of 116




b. Defendants agreed to, and did in fact, act in restraint of trade or commerce in

   a market that includes Rhode Island, by affecting, fixing, controlling, and/or

   maintaining, at artificial and non-competitive levels, the prices at which Crop

   Inputs were sold, distributed, or obtained in Rhode Island.

c. Defendants deliberately failed to disclose material facts to members of the

   Class concerning Defendants’ unlawful activities and artificially inflated

   prices for Crop Inputs. Defendants owed a duty to disclose such facts, and

   considering the relative lack of sophistication of the average, non-business

   consumer, Defendants breached that duty by their silence. Defendants

   misrepresented to all consumers during the Class Period that Defendants’

   Crop Inputs prices were competitive and fair.

d. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

   price competition was restrained, suppressed, and eliminated throughout

   Rhode Island; (2) Crop Inputs prices were raised, fixed, maintained, and

   stabilized at artificially high levels throughout Rhode Island; (3) members of

   the Class were deprived of free and open competition; and (4) members of

   the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

e. As a direct and proximate result of the Defendants’ violations of law,

   members of the Class suffered an ascertainable loss of money or property as

   a result of Defendants’ use or employment of unconscionable and deceptive

   commercial practices as set forth above. That loss was caused by Defendants’

   willful and deceptive conduct, as described herein.


                                  92
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 93 of 116




          f. Defendants’ deception, including their affirmative misrepresentations and

             omissions concerning the price of Crop Inputs, likely misled all consumers

             acting reasonably under the circumstances to believe that they were

             purchasing Crop Inputs at prices set by a free and fair market. Defendants’

             affirmative misrepresentations and omissions constitute information

             important to members of the Class as they related to the cost of Crop Inputs

             they purchased.

          g. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of 6 Rhode Island Gen. Laws. Ann. § 6-13.1-1, et seq.,

             and, accordingly, members of the Class seek all relief available under that

             statute.

      179.   South Carolina. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of S.C. Code Ann.

§§ 39-5-10, et seq. with respect to purchases of Crop Inputs in South Carolina by Class

members and/or purchases by South Carolina residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout South Carolina; (2) Crop Inputs prices were raised, fixed,

             maintained, and stabilized at artificially high levels throughout South

             Carolina; (3) members of the Class were deprived of free and open

             competition; and (4) members of the Class paid supracompetitive, artificially

             inflated prices for Crop Inputs.


                                           93
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 94 of 116




          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on South Carolina commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and, accordingly,

             members of the Class seek all relief available under that statute.

      180.   South Dakota. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of S.D. Codified

Laws § 37-24-6 with respect to purchases of Crop Inputs in South Dakota by Class

members and/or purchases by South Dakota residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout South Dakota; (2) Crop Inputs prices were raised, fixed,

             maintained, and stabilized at artificially high levels throughout South

             Dakota; (3) members of the Class were deprived of free and open

             competition; and (4) members of the Class paid supracompetitive, artificially

             inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on South Dakota commerce.




                                            94
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 95 of 116




          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of S.D. Codified Laws § 37-24-6, and, accordingly,

             members of the Class seek all relief available under that statute.

      181.   Tennessee. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Tenn. Code Ann.

§§ 47-18-101, et seq. with respect to purchases of Crop Inputs in Tennessee by Class

members and/or purchases by Tennessee residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Tennessee; (2) Crop Inputs prices were raised, fixed, maintained,

             and stabilized at artificially high levels throughout Tennessee; (3) members

             of the Class were deprived of free and open competition; and (4) members

             of the Class paid supracompetitive, artificially inflated prices for Crop

             Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Tennessee commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.


                                           95
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 96 of 116




          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Tenn. Code Ann. §§ 47-18-101, et seq, and,

             accordingly, members of the Class seek all relief available under that statute.

      182.   Utah. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Utah Code Ann.

§§ 13-11-1, et seq. with respect to purchases of Crop Inputs in Utah by Class members

and/or purchases by Utah residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout Utah; (2) Crop Inputs prices were raised, fixed, maintained, and

             stabilized at artificially high levels throughout Utah; (3) members of the

             Class were deprived of free and open competition; and (4) members of the

             Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on Utah commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

             of the Class have been injured in their business and property and are

             threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

             practices in violation of Utah Code Ann. §§ 13-11-1, et seq., and,

             accordingly, members of the Class seek all relief available under that statute.




                                            96
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 97 of 116




       183.   Virginia. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Va. Code Ann. §§

59.1-196, et seq. with respect to purchases of Crop Inputs in Virginia by Class members

and/or purchases by Virginia residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

              Inputs price competition was restrained, suppressed, and eliminated

              throughout Virginia; (2) Crop Inputs prices were raised, fixed, maintained,

              and stabilized at artificially high levels throughout Virginia; (3) members of

              the Class were deprived of free and open competition; and (4) members of

              the Class paid supracompetitive, artificially inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

              on Virginia commerce.

          c. As a direct and proximate result of Defendants’ unlawful conduct, members

              of the Class have been injured in their business and property and are

              threatened with further injury.

          d. Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Va. Code Ann. §§ 59.1-196, et seq, and, accordingly,

              members of the Class seek all relief available under that statute.

       184.   Vermont. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Vt. Stat. Ann. tit.

9, §§ 2453, et seq. with respect to purchases of Crop Inputs in Vermont by Class members

and/or purchases by Vermont residents.


                                             97
  CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 98 of 116




a. Defendants agreed to, and did in fact, act in restraint of trade or commerce in

   a market that includes Vermont by affecting, fixing, controlling, and/or

   maintaining, at artificial and non-competitive levels, the prices at which Crop

   Inputs were sold, distributed, or obtained in Vermont.

b. Defendants deliberately failed to disclose material facts to members of the

   Class concerning their unlawful activities and artificially inflated prices for

   Crop Inputs. Defendants owed a duty to disclose such facts, and considering

   the relative lack of sophistication of the average, non-business purchaser,

   Defendants breached that duty by their silence. Defendants misrepresented

   to all purchasers during the Class Period that their Crop Inputs prices were

   competitive and fair.

c. Defendants’ unlawful conduct had the following effects: (1) Crop Inputs

   price competition was restrained, suppressed, and eliminated throughout

   Vermont; (2) Crop Inputs prices were raised, fixed, maintained, and

   stabilized at artificially high levels throughout Vermont; (3) members of the

   Class were deprived of free and open competition; and (4) members of the

   Class paid supracompetitive, artificially inflated prices for Crop Inputs.

d. As a direct and proximate result of Defendants’ violations of law, members

   of the Class suffered an ascertainable loss of money or property as a result of

   Defendants’ use or employment of unconscionable and deceptive

   commercial practices as set forth above. That loss was caused by the

   Defendants’ willful and deceptive conduct, as described herein.


                                  98
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 99 of 116




          e. Defendants’ deception, including their omissions concerning the price of

             Crop Inputs, likely misled all purchasers acting reasonably under the

             circumstances to believe that they were purchasing Crop Inputs at prices born

             by a free and fair market. Defendants’ misleading conduct and

             unconscionable activities constitutes unfair competition or unfair or

             deceptive acts or practices in violation of Vt. Stat. Ann. tit. 9, §§ 2451, et

             seq., and, accordingly, members of the Class seek all relief available under

             that statute.

      185.   West Virginia. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of W. Va. Code §§

46A-6-101, et seq. with respect to purchases of Crop Inputs in West Virginia by Class

members and/or purchases by West Virginia residents.

          a. Defendants’ combination or conspiracy had the following effects: (1) Crop

             Inputs price competition was restrained, suppressed, and eliminated

             throughout West Virginia; (2) Crop Inputs prices were raised, fixed,

             maintained, and stabilized at artificially high levels throughout West

             Virginia; (3) members of the Class were deprived of free and open

             competition; and (4) members of the Class paid supracompetitive, artificially

             inflated prices for Crop Inputs.

          b. During the Class Period, Defendants’ illegal conduct had a substantial effect

             on West Virginia commerce.




                                           99
                 CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 100 of 116




             c. As a direct and proximate result of Defendants’ unlawful conduct, members

                  of the Class have been injured in their business and property and are

                  threatened with further injury.

             d. Defendants have engaged in unfair competition or unfair or deceptive acts or

                  practices in violation of W. Va. Code §§ 46A-6-101, et seq. and, accordingly,

                  members of the Class seek all relief available under that statute.

          186.    Plaintiffs and members of the Class have been injured in their business and

property by reason of Defendants’ anticompetitive, unfair, unconscionable, and/or

deceptive conduct. Their injury consists of paying higher prices for Crop Inputs than they

would have paid in the absence of these violations. This injury is of the type the state

consumer protection statutes were designed to prevent and directly results from

Defendants’ unlawful conduct.

          187.    On behalf of themselves and the Class, Plaintiffs seek all appropriate relief

provided for under the foregoing statutes.

                                           COUNT IV
                                       Unjust Enrichment

          188.    Plaintiff incorporates and realleges every allegation in the preceding

paragraphs, as though fully set forth herein.

          189.    As a result of their unlawful conduct described above, Defendants have and

will continue to be unjustly enriched. Defendants have been unjustly enriched by the

receipt of, at a minimum, unlawfully inflated prices and unlawful profits on sales of Crop

Inputs.


                                                100
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 101 of 116




       190.    Defendants have benefited from their unlawful acts and it would be

inequitable under unjust enrichment principles under the laws of each state in the United

States for Defendants to be permitted to retain any of the ill-gotten gains resulting from the

overpayments made by Plaintiff or the Class members for Crop Inputs.

       191.    As a direct and proximate result of Defendants’ conduct described above,

Defendants have and will continue to be unjustly enriched by the receipt of unlawfully

inflated prices and unlawful profits from Defendants’ sales of Crop Inputs.

                                   COUNT V
 Violations of The Racketeer Influenced and Corrupt Organizations Act under 18
                               U.S.C. § 1962(c), (d)

       192.    Plaintiff incorporates and realleges every allegation in the preceding

paragraphs, as though fully set forth herein.

       193.    Plaintiff brings Count V on behalf of the Class against all Defendants.

       194.    At all relevant times, Defendants have been “persons” under 18 U.S.C.

§ 1961(3).

       195.    Section 1962(c) makes it “unlawful for any person employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity.” 18 U.S.C. § 1962(c).

       196.    Section 1962(d) makes it unlawful for “any person to conspire to violate”,

among other provisions, Section 1962(c). See 18 U.S.C. § 1962(d).

       197.    From at least 2016, to the present, Defendants have worked to manipulate

the Crop Input market by blocking FBN’s access to Crop Inputs by working together as an


                                             101
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 102 of 116




association-in-fact enterprise. These entities all participated directly or indirectly in a

scheme to block electronic platforms from access to Crop Inputs by agreeing not to sell

products to these platforms, including FBN, and misrepresenting the reasons for that

decision (the “Crop Input Market Manipulation Enterprise”). Through the Crop Inputs

Market Manipulation Enterprise, Defendants obtained illegal profits.

      198.    As a direct and proximate result of their fraudulent scheme and common

course of conduct, Defendants have illegally extracted billions of dollars from Plaintiffs

and the Class. As explained in detail below, Defendants’ years-long misconduct violated

RICO Sections § 1962(c) and (d).

      199.    At all relevant times, Defendants operated as an association-in-fact

enterprise, which was formed for the purpose of engaging in a fraudulent scheme to block

electronic platforms from access to Crop Inputs by agreeing not to sell products to these

platforms, including FBN, and misrepresenting the reasons for that decision.

      200.    Each Defendant operated or managed the affairs of an enterprise, the Crop

Inputs Market Manipulation Enterprise, through a pattern of racketeering activity in

violation of 18 U.S.C. § 1962(c).

   A. Essential Purpose of the Enterprise Was the Scheme to Defraud.

      201.    At all relevant times, the Crop Inputs Market Manipulation Enterprise: (a)

had an existence separate and distinct from each of the Defendants; (b) was separate and

distinct from the pattern of racketeering in which Defendants engaged; and (c) was an

ongoing and continuing organization consisting of legal entities, including the

Manufacturer Defendants, the Wholesaler Defendants, the Retailer Defendants, and other


                                           102
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 103 of 116




entities and individuals associated for the common purpose of blocking electronic

platforms, including FBN, from access to Crop Inputs by agreeing not to sell products to

them and misrepresenting the reasons for that decision.

      202.    Defendants dominate all levels of the Crop Inputs market. Through a

coordinated enterprise in which they all participated, either directly or indirectly,

Defendants have established a secretive supply-chain process using authorized licenses,

commissions, rebates, and incentives to keep Crop Input prices inflated at supra-

competitive levels and deny farmers access to relevant market information. This opaque

Crop Input market prevents farmers from comparison shopping, making better-informed

purchasing decisions, and discovering deceptive seed relabeling practices. Defendants also

seek to control and capitalize on farmers’ data through the development of farm

management platforms.

      203.    Defendants had a strong motive to conspire to preserve their opaque market

structure. If electronic platforms publicly published price lists for specific Crop Inputs,

then the Manufacturer, Wholesaler, and Retailer Defendants could no longer keep prices

confidential and charge inflated prices for identical Crop Inputs and/or maintain price

opacity through seed relabeling and bundling.

      204.    The Retailer Defendants and the Wholesaler Defendants knew that to retain

their market positions and maintain their profit margins, they had to exclude electronic

platforms from the market, so they conspired to cut off the platforms’ product supply.

Because the Manufacturer Defendants rely on the Retailer and Wholesaler Defendants to

recommend and sell the Manufacturer Defendants’ products to farmers, the Retailer and


                                           103
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 104 of 116




Wholesaler Defendants had to convince the Manufacturer Defendants to agree not to

supply FBN and other platforms to make the boycott effective.

      205.    Each member of the Crop Inputs Market Manipulation Enterprise shared in

the financial windfall generated by the enterprise, and each member shared in the common

purpose of forcing farmers to purchase Crop Inputs at supra-competitive prices.

      206.    FBN threatened the Defendants’ dominant market position and control over

Crop Inputs pricing. As a result, rather than compete fairly with FBN, Defendants

conspired to block its access to Crop Inputs by engaging in a group boycott. For instance,

the Manufacturer, Wholesaler, and Retailer Defendants repeatedly blocked FBN’s access

to Crop Inputs by agreeing among themselves not to sell products to FBN.

      207.    Given the structure of the Crop Inputs industry with the necessary

relationships between manufacturers, wholesalers, and retailers, an effective boycott of

electronic platforms would not have been feasible absent coordination and cooperation

among Defendants. Absent an agreement among themselves, Defendants’ actions were

against their independent economic self-interests.

      208.    The Crop Inputs Market Manipulation Enterprise engaged in, and its

activities affected interstate and foreign commerce, because it involved commercial

activities across state and national boundaries, such as the marketing, promotion,

advertisement and sale or lease of the Crop Inputs throughout the country, and the receipt

of monies from the sale of the same.




                                           104
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 105 of 116




       209.    Within the Crop Inputs Market Manipulation Enterprise, there was a

common communication network by which co-conspirators shared information using the

interstate mails and wires on a regular basis.

       210.    Each member of the Crop Inputs Market Manipulation Enterprise had a

systematic linkage to the others through corporate ties, contractual relationships, financial

ties, and continuing coordination of activities.

       211.    Through the Crop Inputs Market Manipulation Enterprise, Defendants

functioned as a continuing unit with the common purpose of furthering the illegal scheme

and their common purposes of blocking electronic platforms, including FBN, from

accessing Crop Inputs by agreeing not to sell products to these platforms and

misrepresenting the reasons for that decision.

       212.    The ordinary business of Defendants is to engage in the manufacture,

distribution, and sale of Crop Inputs. It is not part of their routine business to engage in

acts of mail and wire fraud to block farmer access to alternative market participants and

misrepresent the reasons for these decisions.

       213.    While Defendants participated in, and are members of, the enterprise, they

have a separate existence from the enterprise, including distinct legal statuses, different

offices and roles, bank accounts, officers, directors, employees, individual personhood,

reporting requirements, and financial statements.

       214.    Defendants directed and controlled the ongoing organization necessary to

implement the scheme at meetings and through communications of which Plaintiffs cannot

fully know at present, because such information lies in the exclusive control of Defendants.


                                             105
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 106 of 116




       215.    This enterprise has continued for over four years (since at least as early as

2016), and the enterprise (and pattern of racketeering) are ongoing and open-ended.

   B. The Participation of Defendants in the Crop Inputs Market Manipulation
      Enterprise.

       216.    Upon information and belief, Defendants are, and have been, in regular and

constant communication regarding the Crop Inputs market.

       217.    Upon information and belief, Defendants were all deeply involved in the

Crop Inputs Market Manipulation Enterprise.

       218.    The Crop Inputs Market Manipulation Enterprise depended upon Defendants

working together in shared concert to block new electronic platforms from accessing Crop

Inputs and thus trapping farmers into higher-priced purchases in the inefficient and opaque

Crop Inputs market. None of the Defendants could have individually pulled off this scheme

to defraud. Given the structure of the Crop Inputs industry with the necessary relationships

between the manufacturers, wholesalers, and retailers, an effective boycott of new

electronic platforms would not have been feasible or possible absent coordination and

cooperation among Defendants. The scheme was strengthened by the fact that these major

industry players used their prestige and logos to mislead others into believing their

misrepresentations about FBN’s business model and their decision not to sell to FBN were

legitimate.

       219.    Defendants have multiple networks for inter-firm communications to form

and maintain the Crop Market Manipulation Enterprise through trade association




                                            106
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 107 of 116




participation and to use their trade industry associations to push their false narratives about

FBN and Defendants’ refusal to sell to FBN.

       220.    One major coordination hub is CropLife America, a trade association that

comprises major Crop Inputs manufacturers, wholesalers, and retailers. CropLife’s Board

of Directors is chaired by an executive from one of the Manufacturer Defendants—

currently BASF’s Paul Rea and previously Corteva’s Suzanne Wasson. For the 2016 to

2019 term, CropLife’s Board of Directors also included executives from Defendants Bayer,

Growmark, Tenkoz, and Simplot. The Board of Directors exclusively comprises

representatives from large Crop Inputs manufacturers, distributors, and retailers, making it

an ideal vehicle for collusion.

       221.    The CEO of CropLife America, Chris Novak, has also echoed and amplified

the fearmongering of its Defendant members. To the press, Novak has stated that it is

“beginning to hear stories and we’re looking for data on counterfeit ag products sold online.

It’s a major concern that speaks to farmer loss, quality control and lost sales for the

industry.” However, Novak does not substantiate the “stories” of any concerns with FBN.

       222.    The Agricultural Retailers Association (“ARA”) hosts an annual in-person

industry conference every year, which is attended by representatives from all major Crop

Inputs retailers, as well as representatives from each Defendant. These industry

conferences provide ample opportunity for Defendants to not only agree among themselves

how to block electronic platforms from emerging, but also to coordinate with the other

levels of the distribution chain. In fact, as noted above, the threat posed by FBN was the

primary discussion topic at the PACE Advisory Council’s 2017 annual meeting.


                                             107
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 108 of 116




       223.    The coordination through the Crop Inputs Market Manipulation Enterprise

to block sales to FBN by Defendants was also not the first time Defendants had worked

together to stop similar competition. Prior to 2016, manufacturers and the distribution

channel partners recognized the threat from transparent, electronic platforms and worked

together to block the threat when XSAg.com entered the market. Similarly, in 2018,

Defendants continued to work together through the Crop Input Market Manipulation

Enterprise to counter an additional threat: FBN’s entrance into the Canadian market. While

many Defendants had initially agreed to continue their supply of FBN’s Canadian retailer,

a coordinated campaign through the Crop Input Market Manipulation Enterprise kicked in

including through communications over the wires. The boycott was swift and covered the

vast majority of the Crop Input market.

       224.    Given the structure of the Crop Inputs industry with the necessary

relationships between manufacturers, wholesalers, and retailers, an effective boycott of

electronic platforms would not have been feasible absent actual coordination and

cooperation among Defendants. The boycott would only work if each Manufacturer

Defendant agreed to the plan; otherwise, the Manufacturer Defendant that broke from the

boycott could have established itself as the primary supplier to electronic platforms and

grown its customer base by operating a new distribution channel for its Crop Inputs, taking

market share from its rival manufacturers.

       225.    Defendants are in the regular business of making, distributing, and selling

Crop Inputs. It is not routine for them to engage in fraudulent activities or to engage in a

pattern of mail and wire fraud.


                                             108
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 109 of 116




       226.    Defendants have worked together on the scheme to defraud in shared concert

since at least 2016, when FBN attempted to enter the Crop Input market.

   C. The Pattern of Racketeering: Mail Fraud and Wire Fraud

       227.    To carry out the scheme to defraud, Defendants knowingly participated,

directly or indirectly, and conducted the affairs of the Crop Inputs Market Manipulation

Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. §§

1961(1), 1961(5) and 1962(c), and which employed the use of the mail and wire facilities,

in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

       228.    The predicate acts of racketeering (18 U.S.C. § 1961(1)) engaged in by

Defendants include, but are not limited to:

          a. Mail Fraud: Defendants violated 18 U.S.C. § 1341 by engaging in an

               unlawful scheme to defraud involving false pretenses, misrepresentations,

               promises, half-truths, and omissions. In furtherance of this scheme,

               Defendants used the mails:

        Defendants shipped, or caused to ship, via interstate mail Crop Inputs to
         wholesalers, retailers, and farmer, and others that were distributed and purchased
         based on Defendants’ market manipulation to exclude FBN.

        Defendants used the mails in furtherance of their scheme to defraud and, in fact,
         could not have accomplished their scheme to defraud without using the mails to
         ship Crop Inputs nationwide to victims in all fifty states.

          b. Wire Fraud: Defendants violated 18 U.S.C. § 1343 by engaging in an

               unlawful scheme to defraud involving false pretenses, misrepresentations,

               promises, half-truths, and omissions. In furtherance of this scheme,

               Defendants used the interstate wires.


                                              109
           CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 110 of 116




       Defendants communicated with farmers via wire to provide false pretenses,
        misrepresentations, promises, half-truths, omissions, and lulling statements
        about FBN and their illicit boycott. For example:

            o    Upon learning about FBN’s 2016 entry into the U.S. market as an
                electronic Crop Inputs sales platform, CHS officials distributed a letter to
                farmers attempting to discourage them from using FBN, falsely claiming
                that although an electronic platform like FBN would be able to offer the
                same products at cheaper prices, “FBN just does it with little overhead
                and without returning any profits to you the farmer, while lining the
                pockets of investors and big data companies like Google.”14

            o In fall 2018, after Syngenta’s Head of Crop Protection Sales in the U.S.
              learned that a small number of branded Crop Inputs had been sold on
              electronic platforms in violation of Defendants’ boycott, he falsely
              claimed in an interview presumably conducted over the wires that
              electronic platforms would deliver counterfeit products. He further stated
              that “[w]hen online entities acquire products from sources other than
              authorized dealers or contracted distributors, you’d better question and be
              concerned about the quality.”15

            o In its attempts to pressure all sellers to participate in the boycott of FBN,
              Syngenta’s Head of U.S. Crop Protection Sales falsely justified its audit
              initiative by stating in a letter sent to vendors in March 2018: “We have
              concerns about product integrity, stewardship, and regulatory
              compliance” and that products sold on FBN could be unreliable.16

            o On March 31, 2018, Defendant Federated sent an email message over the
              wires pressuring its manufacturing partners not to partner with FBN:
              “How our key manufacturing partners decide to engage with this business
              will be closely observed by us and likely all of our traditional retailing
              peers across Western Canada.” Other market participants have confirmed
              that this email was also circulated outside of Federated to one or more


14
   Jacob Bunge, “Tech Startup, Trying to Be Amazon for Farms, Runs into Ag Giants,”
The Wall Street Journal (Aug. 30, 2020), https://www.wsj.com/articles/tech-startup-
trying-to-be-amazon-for-farms-runs-into-ag-giants-11598811850.
15
   Chris Bennett, “Amazon, Walmart? Farming’s Wild Scramble For Online Ag Retail,”
The Daily Scoop (Nov. 5, 2018), https://www.thedailyscoop.com/news/retail-
business/amazon-walmart-farmings-wild-scramble-online-ag-retail-0.
16
   Jacob Bunge, “Tech Startup, Trying to Be Amazon for Farms, Runs into Ag Giants,”
The Wall Street Journal (Aug. 30, 2020), https://www.wsj.com/articles/tech-startup-
trying-to-be-amazon-for-farms-runs-into-ag-giants-11598811850.

                                          110
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 111 of 116




                  other industry participants.

               o In announcing its decision not to deal with FBN in Canada, Univar, using
                 the wires, distributed talking points on April 6, 2018, about its decision
                 and urged team members to share these talking points with retailers:
                 “FBN is a data company that wants to collect and aggregate data to
                 eventually sell for a profit to companies that will use the data to make
                 farmers grow us food for nothing . . . If anyone thinks socialism is going
                 to feed the world[,] just call Russia first and see how that worked out.”
                 Univar further criticized FBN’s business model of bringing market
                 transparency to farmers, declaring that “[m]argin compression is not the
                 way to a brighter future and that is all FBN is currently offering.” These
                 talking points were also shared over the wires with its manufacturer
                 suppliers on the same day.

        Defendants used the interstate wires to receive and process payments from their
         illicit sales of the Crop Inputs based on a scheme to defraud to block electronic
         platforms from access to Crop Inputs by agreeing not to sell products to these
         platforms, including FBN, and misrepresenting the reasons for that decision.

       229.    In doing so, Defendants have deceived and cheated farmers out of billions of

dollars for the last several years.

       230.    This pattern of racketeering is open-ended and remains ongoing. Only by

pursuing this lawsuit and financially punishing Defendants will the pattern of racketeering

at issue here finally cease.

       231.    The predicate acts are all related because they were all done in furtherance

of the same overall goal and common purpose of the RICO enterprise: to force farmers to

pay supra-competitive prices for Crop Inputs by blocking FBN (and dissuading others)

from participating in the Crop Input market and bringing increased transparency to farmers.

   D. Causation and Damages

       232.    Because it forces farmers to remain in an inefficient and opaque Crop Inputs

market, the Crop Inputs Market Manipulation Enterprise directly caused farmers to pay


                                            111
              CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 112 of 116




more for Crop Inputs than they would have but for Defendants’ wrongful conduct. There

is a direct and straight line from the scheme to defraud to the damages suffered.

       233.    There are no intervening steps or causes that could have prevented or altered

or even interfered with the Crop Inputs Market Manipulation Enterprise.

       234.    All purchasers of the Crop Inputs purchased Crop Inputs in reasonable

reliance upon the representations that the marketplace was functioning efficiently and in

accordance with the law.

       235.    The exact purchase history of consumers, at the level of the individual

consumer, is available from Retailer Defendants, other retailers, and other relevant data

sources, so there is no real risk that the class will include any class members who were not

harmed by Crop Inputs Market Manipulation Enterprise. The class will include those who

purchased the Crop Inputs during the time of the market manipulation.

       236.    By reason of and because of the conduct of Defendants, Plaintiffs and Class

members have been injured in their property through higher costs, less choice, and/or fewer

innovative products or services. Plaintiffs and Class Members are forced to pay more for

Crop Inputs than they otherwise would have, have lost choices, and have lost the

opportunity to purchase new and innovative products and services.

       237.    The violations of 18 U.S.C. § 1962(c) and (d) by Defendants have directly

and proximately caused injuries and damages to Plaintiffs and Class members, and

Plaintiffs and Class members are entitled to bring this action for three times their actual

damages, as well as costs and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(a)

and (c).


                                            112
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 113 of 116




                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the Class of all others so

similarly situated, respectfully request judgment against Defendants as follows:

       1.      That the Court determines that this action may be maintained as a class action

under Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, appoint

Plaintiff as Class Representative and its counsel of record as Class Counsel, and direct that

notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure,

be given to the Class, once certified;

       2.      That the unlawful conduct, conspiracy or combination alleged herein be

adjudged and decreed:

            a. An unreasonable restraint of trade or commerce in violation of Section 1 of

               the Sherman Act, 15 U.S.C. § 1;

            b. A per se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;

            c. An unlawful combination, trust, agreement, understanding, and/or concert of

               action in violation of the state antitrust and unfair competition and consumer

               protection laws as set forth herein; and

            d. Acts of unjust enrichment by Defendants as set forth herein.

       3.      That Plaintiff and the Class recover damages, to the maximum extent allowed

under the applicable state laws, and that a joint and several judgments in favor of Plaintiff

and the members of the Class be entered against Defendants in an amount to be trebled to

the extent such laws permit;




                                             113
             CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 114 of 116




       4.      Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons acting or

claiming to act on their behalf or in concert with them, be permanently enjoined and

restrained from in any manner continuing, maintaining or renewing the conduct,

conspiracy, or combination alleged herein, or from entering into any other conspiracy or

combination having a similar purpose or effect, and from adopting or following any

practice, plan, program, or device having a similar purpose or effect;

       5.      Defendants, their affiliates, successors, transferees, assignees and other

officers, directors, partners, agents and employees thereof, and all other persons acting or

claiming to act on their behalf or in concert with them, be permanently enjoined and

restrained from in any manner continuing, maintaining, or renewing the sharing of highly

sensitive competitive information that permits identification of company’s information;

       6.      That for the alleged RICO violations:

            a. This Court determine that all Defendants have conspired to acquire and

               maintain an interest in, and/or conspired to acquire and maintain control of,

               a RICO enterprise engaged in a pattern of racketeering activity in violation

               of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c);

            b. This Court find that all Defendants have conspired to conduct and participate

               in said RICO enterprise through a pattern of racketeering activity in violation

               of 18 U.S.C. §§ 1962(c) and (d);

            c. For an award of trebled damages as consistent with 18 U.S.C. §§ 1964(a) and

               (c), compensatory and actual damages, reasonable attorneys’ fees, pre-


                                             114
            CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 115 of 116




              judgment interest, post-interest, costs and an award that this Court deems just

              and proper.

       7.     Plaintiff and the members of the Class be awarded pre-and post- judgment

interest as provided by law, and that such interest be awarded at the highest legal rate from

and after the date of service of the Complaint;

       8.     Plaintiff and the Class members recover their costs of suit, including

reasonable attorneys’ fees, as provided by law; and

       9.     Plaintiff and the Class members have such other and further relief as the case

may require and the Court deem just and proper.

                                 JURY TRIAL DEMAND

       Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, on all issues so triable.

Dated: May 18, 2021                        Respectfully submitted,

                                           /s/ Michelle J. Looby
                                           Daniel E. Gustafson (MN Lic. #202241)
                                           Daniel C. Hedlund (MN Lic. #258337)
                                           Michelle J. Looby (MN Lic. #0388166)
                                           Daniel J. Nordin (MN Lic. #0392393)
                                           Mickey L. Stevens (MN Lic. #0398549)
                                           GUSTAFSON GLUEK PLLC
                                           Canadian Pacific Plaza
                                           120 South Sixth Street, Suite 2600
                                           Minneapolis, MN 55402
                                           Telephone: (612) 333-8844
                                           dgustafson@gustafsongluek.com
                                           dhedlund@gustafsongluek.com
                                           mlooby@gustafsongluek.com
                                           dnordin@gustafsongluek.com
                                           mstevens@gustafsongluek.com



                                            115
CASE 0:21-cv-01239 Doc. 1 Filed 05/18/21 Page 116 of 116




                         Brian Douglas Penny
                         GOLDMAN SCARLATO & PENNY, P.C.
                         161 Washington Street, Suite 1025
                         Conshohocken, PA 19428
                         Telephone: (484) 342-0700
                         penny@lawgsp.com

                         Counsel for Plaintiff Duane Peiffer




                          116
